Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 1 of 67 PageID: 17




                     EXHIBIT A
 Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 2 of 67 PageID: 18

     6.                             Prime Property & Casualty Insurance Inc.
     llfL                                        Declarations
                                                               Page 1 of 2


THIS COMMERCIAL AUTO INSURANCE POLICY {the "Policy") is strictly limited to those activities and operations defined herein.
Coverage Is provided only for scheduled autos and drtvers.


 Policy Number:      PC1712806                                                               Customer Number:         017·212051


 Polley Period:       From Effective Date:    12/1412017 To Expiration Oate: 12/14/2018         Retroac ive Date:     1211412017
                     (All dales (12:01 a.mj of the pi,ys;cal address of the Insured.)


 Name and Physk:al Address of the Insured:                                                   Malling Address:
 Freighl:\vay Logistics LLC                                                                  1443 70th St
 123 Route 440 South                                                                         B�yn. NY 11228
 Jersey c;1y, NJ 01002




 Policy Premium:
 Premium:
 Insurer lnspection/Poticy Fee:

 Total:


 25 % Premium Earned at Inception


 Description of coverage afforded hereunder:     Commercial Auto. NJ



                                               ACA·99-03. ACA,99-04. CA 00 01 10 13. IL 00 17 11 98. CA 23 84 10 13, IL 00 21 09
 Endorsements and forms afforded to this policy:
    08.CA03021013,CA01841116.CA02040411,CA01881013.IL01410908, IL02080907, MCS-90,CA23981013,CA21141016,
    CA21n1013. CA22301116. PCA·99-26. PCA·99,10


 Producer:
             Bluerock Insurance Services Inc
             47·12 30th Ave
             AslOfla. NY 11103


 ls.suing Office:
            Prime Property & Casualty Insurance Inc.
             8722 S, Harrison St.
             SMdy, UT 84070                                            Phone: 800-257-5590

 Address Notice of Claims/Complaints to:
          Claims Direct Access (CDA)
             8722 S. Harrison St.
             Sandy. UT 84070


 Service of Suit may be made upon:
             Jeffery P. Leman
             8722 S. Harrison St.
             SMdy, UT 84070



PPCl�.01JAN2013                                                                                                     Policy Number: PC1712806
 Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 3 of 67 PageID: 19

     6.                             Prime Property & Casualty Insurance Inc.
     llfL                                        Declarations
                                                            Page 2 of 2


Business Auto:                                                     Line Premlum:-
 $1,000.000      Combined Single Limit (CSL)                        $15.000     UM Per Persoo
 SS,000          Liability Deductible                               $30.000     UM Per Aocident
                                                                    $5.000      UM Prol)erty Damage
                                                                    $250,000    Pedestrian PIP
 Number of Vehicles: 10             Number of Drivers: 10
 ltem2:7




                                                                  Coverages:
                                                                     Hired Auto· Scheduled Auto
                                                                     Non·O•Nned Auto. Schedl.ded Driver


Trailer Interchange:                                                                       Line Premium:-
 Trailer Interchange   Units:      10    Valu&.   $40,000
 Deductible:      S2.500



 Issuing Date:         2/13/2018

                                                                                    Authorfxed Representative




PPCl�.01JAN2013                                                                                           Policy Number: PC1712806
          Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 4 of 67 PageID: 20

                                  SCHEDULED DRIVERS ENDORSEMENT

                                                     ACA-99-03
CARRIER:                                Prime Property Casualty Insurance Inc.
                                        8722 South Harrison St.
                                        Sandy, UT 84070.

POLICY NUMBER                           PC1712806

INSURED NAME AND ADDRESS                Freightway Logistics LLC
                                        123 Route 440 South
                                        Jersey City, NJ 07002

This Endorsement changes the terms and conditions of the Policy issued. Please read it carefully!

The Insured hereby warrants that each and every person scheduled on this Policy below is over the age of 21 and
under the age of 65, unless oth01Wise authorized by an und01Writer and scheduled on the Policy.
New drivers and operators will not be added to this Policy until the Insured provides in writing the driver's name, date
of birth, and driver's license number to the Insurer. Acceptance by the Insurer is subject to und01Writing approval and
may require additional premium.

                                         Named Drtver or Operator Listing

l:::!Q.     Name                                                             State    Notes
     1      Hector Paulino                                                      NJ
    2       Davinder Singh                                                      NJ
    3       Oscar Urena                                                         NJ
    4       Gilberto Peralta                                                    NJ
    5       Edwin Cuartas                                                       NJ
    6       FRAULIO CORRO                                                       NJ
    7       FRANCISCO TAMAYO                                                    NJ
    8       JIMMY RUIZ                                                          NJ
    9       YOVANNY CASTRO                                                      NJ
   10       VERNON GOURDET                                                      NJ




ACA·99·03 060EC2012                                         Paoe 1 of1
              Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 5 of 67 PageID: 21




                                              SPECIFICALLY DESCRIBED AUTOS-ITEM THREE OF THE DECLARATIONS
                                                                                 ACA-99-04
                                                            Vehicle
 Unit                                                                                               Garage                                                 Effective
                                                    ldcntific:ition Number
  No.    v..,            Make            Model                                Mcd3tlion            City, St:ite         R:idius   Liability     Value         Date
                                                              (VIN)
   1     2009   vo1vo           Tt�c:IOI'         4V4N�TH)9N�                ,one         JetSey Cily. NJ         Unlimited          �          so.co      12114/2017

   2     2002 Kenwonh            ,acw             1XKT049.X32J8&1796         ,one         J8fSey City. NJ         Unlimited          Iii!       S0.00      12114/2017

   3     2000 Fteighliner       Tt�c:IOI'         1FlJPCOZBOVIJ'OfiCM6       NOne         J8fSey City. NJ         Unlimited          Iii!       so.co      12114/2017

   4     2011 Freightiner       Trae1or           1FAJJGLOR28SAS049          scne         Jersey City, NJ         Unlimited          �          S0.00      12114/2017

   5     2000 Petertilt         Ttactor           1XP5089XSYN53069           NOne         Jersey City, NJ         Unllmiled          �          S0.00      12/14/2017

   6     2013 Kenwotth          Ttl'tc:IOI'       1XKA049ll$c.!J)197 I$      ,one         JetSey Cily. NJ         Unlimited          Iii!       so.co      12114/2017

   7     2000 Fteighliner       Tt�c:IOI'         1F1J'VOXVB6'1..f70614      ,one         J8fSey City. NJ         Unlimited          (jj        so.co      12114/2017

   8     2013 Kenwonh            ,acw             1XKA049X10J31598l          NOne         J8fSey City. NJ         Unlimited          Iii!       S0.00      12114/2017

   9     2005 Volvo             Trae1or           EV4NC9TJ35N394'35S         ,one         J8fSey City. NJ         Unlimited          Iii!       S0.00      12114/2017

   10    2012 Kenwotth          Tta01or           1XKA049X.C.CJ3()8121       NOne         Jersey City, NJ         Unllmiled          �          S0.00      12/14/2017

   11    2017 Non-Owned         Ttal!er                                      scne         Jersey City, NJ         Unllmiled          �        $40,000.00   12/14/2018

   12    2017 N¢n•Own&CI        Ttl'ti!er                                    r,one        JetSey Cily. NJ         Unlimited          �        $40.000.00   12114/2017

   13    2017 Non-Owned          railer                                      NOne         J8fSey City. NJ         Unlimited          �        $40,000.00   12114/2017

   14    2017 Non-Owned         Ttal!er                                      ecne         Jersey City, NJ         Unllmiled          Iii!     $40,000.00   12124/2017

   15    2017 Non-Owned           railer                                     NOne         Jersey City, NJ         Unlimited          Iii!     $40,000.00   12124/2018

   16    2017 Non-Owned         TtaUer                                       ,one         JetSey Cily. NJ         Unllmiled          �        $40,000.00   12/14/2017

   17    2017 Non-Owned         Ttal!er                                      r,one        JetSey Cily. NJ         Unllmiled          Iii!     $40,000.00   12/14/2018

   16    2017 Non,Own&CI        Ttl'ti!er                                    NOne         J8fSey City. NJ         Unlimited          Iii!     $40.000.00   12114/2017

   19    2017 Non-Owned         Trailer                                      ,one         J8fSey City. NJ         Unlimited          Iii!     $40,000.00   12114/2017

  20     2017 Non-Owned         Ttal!er                                      reone        Jersey City, NJ         Unllmiled          Iii!     $40,000.00   12/14/2017

  21     2011 H1red             '\UlO                                        scne         Jersey City, NJ         Unllmiled          �          S0.00      12/14/2017

  22     2017 N¢n,Qwnt)(I       AulO                                         r,one        JetSey Cily. NJ         Unlimited          �          so.co      12114/2017

ACA·99...()1 130EC2012                                                               Pq1d2
              Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 6 of 67 PageID: 22




                                       SPECIFICALLY DESCRIBED AUTOS-ITEM THREE OF THE DECLARATIONS
                                                                             ACA-99-04
                                                         Vehicle
 Unit                                                                                           Garage                                                         Effective
                                                 ldcntific:ition Number
  No.    v..,            Make      Model                                   Medallion           City, State              Radius        Liability     Value         Date
                                                           (VIN)
AIJ Autos are mquil'OO to pass an a/"llual safety inspectioo pel"formed by an inde,pendeot sevrce garag& in order to be a covered Auto, which must be available at the
request ol the Insurer.
Any non-<)\\'l'led trailers scheduled on this endorsement must be attached lo a scheduled power unit for coverage to apply.




ACA·99...()1 130EC2012                                                          Pq2d2
 Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 7 of 67 PageID: 23



                                                                         COMMERCIAL AUTO
                                                                             CA00011013




                                     PRIME

                          PROPERTY & CASUALTY

                          INSURANCE                     INC.




    BUSINESS AUTO COVERAGE FORM




A Capital Stock Company                                             Chicago, Illinois 60606




 CA00011013               © Insurance Services Office, Inc., 2011                 Page 1 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 8 of 67 PageID: 24




                     BUSINESS AUTO COVERAGE FORM
Various provisions in this policy restrict coverage.       SECTION I - COVERED AUTOS
Read the entire policy carefully to determine rights,      Item Two of the Declarations shows the "autos" that
duties and what is and is not covered.                     are covered "autos" for each of your coverages. The
Throughout this policy the words "you· and "your"          following numerical symbols describe the "autos" that
refer to the Named Insured shown in the Declarations.      may be covered "autos". The symbols entered next to
The words "we", "us" and "our" refer to the company        a coverage on the Declarations designate the only
providing this insurance.                                  "autos" that are covered "autos".
Other words and phrases that appear in quotation           A. Description Of Covered Auto Designation
marks have special meaning. Refer to Section V -              Symbols
Definitions.


 Svmbol                           Descriotion Of Covered Auto Desianation Svmbols
    1      Any"Auto"
    2      Owned "Autos"     Only those "autos· you own (and for Covered Autos Liability Coverage any
           Only              "trailers" you don't own while attached to power units you own). This tnduoes
                             those "autos" you aoouire ownership of after the Policy beoms.
    3      Owned Private     Only the private passenger "autos" you own. This includes those private
           Passenger         passenger "autos" you acquire ownership of after the policy begins.
           "Autos" Onlv
    4      Owned             Only those "autos· you own that are not of the private passenger type (and for
           "Autos" Other     Covered Autos Liability Coverage any "trailers" you don't own while attached to
           Than Private      power units you own). This includes those "autos· not of the private passenger
           Passenger         type you acquire ownership of after the policy begins.
           "Autos" Onlv
    5      Owned "Autos"     Only those "autos· you own that are required to have no-fault benefits in the state
           Subject To        where they are licensed or principally garaged. This includes those "autos" you
           No-fault          acquire ownership of after the policy begins provided they are required to have no-
                             fault benefits in the state where thev are licensed or orincioallv oaraoed.
    6      Owned "Autos"     Only those "autos· you own that because of the law in the state where they are
           Subject To A      licensed or principally garaged are required to have and cannot reject Uninsured
           Compulsory        Motorists Coverage. This indudes those "autos" you acquire ownership of after the
           Uninsured         policy begins provided they are subject to the same slate uninsured motorists
           Motorists Law     reauirement.
    7      Specifically      Only those "autos· described in Item Three of the Dedarations for Which a
           Described         premium charge is shown (and for Covered Autos Liability Coverage any "trailers"
           "Autos"           vou don't own while attached to anv cower unit described in Item Three\.
    8      Hired "Autos"     Only those "autos· you lease, hire, rent or borrow. This does not include any "auto"
           Only              you lease, hire, rent or borrow from any of your "employees", partners (if you are a
                             partnership), members (if you are a limited liability company) or members of their
                             households.
    9      Non-owned         Only those "autos" you do not own, lease, hire, rent or borrow that are used in
           "Autos" Only      connection with your business. This includes "autos" owned by your "employees·.
                             partners (if you are a partnership), members (if you are a limited liability company)
                             or members of their households but only while used in your business or your
                             oersonal affairs.




Page 2 of 13                        © Insurance Services Office, Inc., 2011                       CA00011013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 9 of 67 PageID: 25




    19       Mobile           Only those "autos" that are land vehides and that would qualify under the definition
             Equipment        of "mobile equipment" under this policy if they were not subject to a compulsory or
             Subject To       financial responsibility law or other motor vehicle insurance law where they are
             Compulsory Or    licensed or principally garaged.
             Financial
             Responsibility
             Or Other Motor
             Vehicle
             Insurance Law
             Onlv

B. Owned Autos You Acquire After The Polley                SECTION 11- COVERED AUTOS LIABILITY
   Begins                                                  COVERAGE
   1. If Symbols 1, 2, 3, 4, 5, 6 or 19 are entered        A. Coverage
      next to a coverage in Item Two of the                    We will pay all sums an "insured" legally must pay
      Declarations, then you have coverage for                 as damages because of "bodily injury" or "property
      "autos" that you acquire of the type described           damage• to which this insurance applies, caused
      for the remainder of the policy period.
                                                               by an "accident" and resulting from the ownership,
   2. But, if Symbol 7 is entered next to a coverage           maintenance or use of a covered "auto".
      in Item Two of the Dedarations, an "auto" you            We will also pay all sums an "insured" legally must
      acquire will be a covered "auto" for that                pay as a "covered pollution cost or expense" to
      coverage only if:                                        which this insurance applies, caused by an
       a. We already cover all "autos" that you own            "accident" and resulting from the ownership,
          for that coverage or it replaces an "auto"           maintenance or use of covered "autos". However,
          you previously owned that had that                   we will only pay for the "covered pollution cost or
          coverage; and                                        expense· if there is either "bodily injury" or
      b. You tell us within 30 days after you acquire          "property damage" to which this insurance applies
         it that you want us to cover it for that              that is caused by the same •accident".
         coverage.                                             We have the right and duty to defend any
C. Certain Trailers, Mobile Equipment And                      "insured" against a "suit" asking for such damages
                                                               or a "covered pollution cost or expense". However,
   Temporary Substitute Autos
                                                               we have no duty to defend any "insured" against a
   If Covered Autos Liability Coverage is provided by          "suit" seeking damages for "bodily injury" or
   this Coverage Form, the following types of                  "property damage· or a "covered pollution cost or
   vehicles are also covered "autos" for Covered               expense" to which this insurance does not apply.
   Autos Liability Coverage:                                   We may investigate and settte any daim or "suit"
   1. "Trailers" with a load capacity of 2,000 pounds          as we consider appropriate. Our duty to defend or
       or less designed primarily for travel on public         settle ends when the Covered Autos Liability
       roads.                                                  Coverage Limit of Insurance has been exhausted
   2. "Mobile equipment" while being carried or                by payment of judgments or settlements.
      towed by a covered "auto".                               1. Who Is An Insured
   3. Any "auto" you do not own while used with the               The following are "insoreds":
      permission of its owner as a temporary                       a. You for any covered "auto".
      substitute for a covered "auto" you own that is
      out of service because of its:                               b. Anyone else while using with your
                                                                       permission a covered "auto" you own, hire
         a. Breakdown;                                                 or borrow except:
         b. Repair:                                                   (1) The owner or anyone else from whom
         c. Servicing;                                                     you hire or borrow a covered "auto",
         d. "Loss"; or                                                   This exception does not apply if the
                                                                         covered "auto" is a "trailer" connected to
         e. Destruction.
                                                                         a covered "auto" you own.




CA00011013                           © Insurance Services Office, Inc., 2011                         Page 3 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 10 of 67 PageID: 26




         (2) Your "employee· if the covered "auto" is                  These payments will not reduce the Limit of
              owned by that "employee" or a member                     Insurance.
              of his or her household.                             b. Out-of-state Coverage Extensions
         (3) Someone using a covered "auto" while                      White a covered "auto" is away from the
              he or she is working in a business of                    state where it is licensed, we will:
              selling, servicing, repairing, parking or
              storing "autos· unless that business is                 (1) Increase the Limit of Insurance for
              yours.                                                       Covered Autos Liability Coverage to
                                                                           meet the limits specified by a
         (4) Anyone other than your "employees",                           compulsory or financial responsibility
              partners (if you are a partnership),                         law of the jurisdiction where the covered
              members (if you are a limited liability                      "auto" is being used. This extension
              company) or a lessee or borrower or                          does not apply to the limit or limits
              any of their "employees", while moving                       specified by any law governing motor
              property to or from a covered "auto",                        carriers of passengers or property.
         (5) A partner (if you are a partnership) or a                (2) Provide the minimum amounts and
              member (if you are a limited liability                       types of other coverages, such as no-
              company) for a covered "auto" owned by                       fautt, required of out-of-state vehicles by
              him or her or a member of his or her                         the jurisdiction where the covered "auto"
              household.                                                   is being used.
      c. Anyone liable for the conduct of an                           We will not pay anyone more than once for
          "insured" described above but only to the                    the same elements of toss because of
          extent of that liability.                                    these extensions.
   2. Coverage Extensions                                  B. Exclusions
      a. Supplementary Payments                               This insurance does not apply to any of the
          We will pay for the "insured":                      following:
         (1) All expenses we incur.                            1. Expected Or Intended Injury
         (2) Up to S2,000 for cost of bail bonds                   "Bodily injury" or "property damage" expected
              (including bonds for related traffic law             or intended from the standpoint of the
              violations) required because of an                   "insured".
              "accident" we cover. We do not have to          2. Contractual
              furnish these bonds.
                                                                   Liability assumed under any contract or
         (3) The cost of bonds to release                          agreement.
              attachments in any "suit" against the
              "insured" we defend, but only for bond               But this exdusion does not apply to liability for
              amounts within our Limit of Insurance.               damages:
         (4) All reasonable expenses incurred by the               a. Assumed in a contract or agreement that is
              "insured" at our request, induding actual                an "insured contract", provided the "bodily
              loss of earnings up to $250 a day                        injury" or "property damage" occurs
              because of time off from work.                           subsequent to the execution of the contract
                                                                       or agreemenr, or
         (5) Alt  court costs taxed against the
             "insured" in any "suit" against the                   b. That the "insured" would have in the
             "insured" we defend. However, these                       absence of the contract or agreement.
             payments do not include attorneys' fees          3. Workers' Compensation
             or attorneys' expenses taxed against the
                                                                   Any obligation for which the "insured" or the
             "insured".
                                                                   "insured's" insurer may be held liable under
         (6) All interest on the full amount of any                any workers' compensation, disability benefits
             judgment that accrues after entry of the              or unemployment compensation law or any
             judgment in any "suit" against the                    similar law.
             "insured" we defend, but our duty to pay
             interest ends when we have paid,
             offered to pay or deposited in court the
             part ot the judgment that is within our
             Limit of Insurance.




Page 4 of 13                         © Insurance Services Office, Inc., 2011                        CA00011013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 11 of 67 PageID: 27




  4. Employee Indemnification And Employer's                      b. After it is moved from the covered "auto" to
     Liability                                                       the place where it is finally delivered by the
                                                                     •insured".
     "Bodily injury" to:
      a. An "employee" of the "insured" arising out           8. Movement Of Property By Mechanical
         of and in the course of:                                Device
        (1) Employment by the "insured"; or                      "Bodily injury" or "property damage" resulting
                                                                 from the movement of property by a
        (2) Performing the duties related to the                 mechanical device (olher than a hand truck)
              conduct of the 'insured's" business; or            unless the device is attached to the covered
     b. The spouse, child, parent, brother or sister             "auto".
         of that "employee" as a consequence of               9. Operations
         Paragraph a. above.
                                                                 "Bodily injury" or "property damage• arising out
     This exclusion applies:                                     of the operation of:
        (1) Whether the "insured" may be liable as               a. Any equipment listed in Paragraphs 6.b.
              an employer or in any other capacity;                  and 6.c. of the definition of "mobile
              and                                                    equipment"; or
        (2) To any obligation to share damages with              b. Machinery or equipment that is on, attached
              or repay someone else who must pay                     to or part of a land vehicle that would
              damages because of the injury.                         qualify under the definition of ·mobile
     But tt.s exclusion does not apply to "bodily                    equipment" if it were not subject to a
     injury'' to domestic "employees" not entitted to                compulsory or financial responsibility law or
     workers' compensation benefits or to liability                  other motor vehicle insurance law where it
     assumed by the "insured" under an "insured                      is licensed or principally garaged.
     contract". For the purposes of the Coverage             10. Completed Operations
     Form, a domestic ·employee" is a person
     engaged in household or domestic worl(                      "Bodily injury" or "property damage• arising out
     performed principally in connection with a                  of your work after that work has been
     residence premises.                                         completed or abandoned.
  5. Fellow Employee                                             In this exclusion, your work means:
     "Bodily injury" to:                                         a. Worl( or operations performed by you or on
                                                                     your behalf; and
      a. Any fellow "employee· of the "insured"
         arising out of and in the course of the fellow          b. Materials, parts or equipment furnished in
         "emptoyee's"       employment      or    while              connection with such worl( or operations.
         performing duties related to the conduct of             Your        work     includes     warranties      or
         your business; or                                       representations made at any time with respect
     b. The spouse, child, parent, brother or sister             to the fitness, quality, durability or performance
         of that fellow "employee" as a consequence              of any of the items included in Paragraph a. or
         of Paragraph a. above.                                  b. above.
  6. Care, Custody Or Control                                    Your work will be deemed completed at the
                                                                 ea�iest of the following times:
     "Property damage" to or "covered pollution cost
     or expense" involving property owned or                        (1) When all of the work called for in your
     transported by the "insured" or in the                               contract has been completed;
     "insured's" care, custody or control. But this                 (2) When all of the work to be done at the
     exclusion does not apply to liability assumed                        site has been completed if your contract
     under a sidetrack agreement.                                         calls for work at more than one site; or
  7. Handling Of Property                                           (3) When that part of the work done at a job
     "Bodily injury" or "property damage· resulting                       site has been put to its intended use by
     from the handling of property:                                       any person or organization other than
                                                                          another contractor or subcontractor
      a. Before it is moved from the place Where it is                    worl(ing on the same project.
         accepted by the "insured" for movement
         into or onto the covered "auto": or




CA00011013                           © Insurance Services Office, Inc., 2011                          Page 5 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 12 of 67 PageID: 28




      Work that may need service, maintenance,                     Paragraphs b. and c. above of this exclusion
      correction, repair or replacement, but which is              do not apply to "accidents" that occur away
      otherwise complete, will be treated as                       from premises owned by or rented to an
      completed.                                                   "insured" with respect to "potlutants" not in or
  11. Pollution                                                    upon a covered "auto" if:
      "Bodily injury" or "property damage• arising out                    (a) The "pollutants" or any property in
      of the actual, alleged or threatened discharge,                         which the "pottutants" are contained
      dispersal, seepage, migration, release or                                are upset, overturned or damaged as
      escape of "pollutants":                                                  a result of the maintenance or use of
                                                                               a covered "auto"; and
       a. That are, or that are contained in any
          property that is:                                               (b) The discharge, dispersal, seepage,
                                                                               migration, release or escape of the
         (1) Being transported or towed by, handled                            "pollutants" is caused directly by
              or handled for movement into, onto or                            such upset, overturn or damage.
              from the covered "auto";
                                                              12. War
         (2) Otherwise in the course of transit by or
              on behalf of the "insured"; or                       "Bodily injury" or "property damage• arising
                                                                   directly or indirectly out of:
         (3) Being stored, disposed of, treated or
              processed in or upon the covered                     a. War, including undeclared or civil war;
              "auto";                                              b. Warlike action by a military force, including
      b. Before the "pollutants" or any property in                    action in hindering or defending against an
          which the "pollutants" are contained are                     actual or expected attack, by any
          moved from the place where they are                          government, sovereign or olher authority
          accepted by the "insured" for movement                       using military personnel or other agents; or
          into or onto the covered "auto"; or                      c. Insurrection, rebellion, revolution, usurped
       c. After the "pollutants" or any property in                    power or action taken by governmental
          which the "pollutants" are contained are                     authority in hindering or defending against
          moved from the covered "auto" to the place                   any of these.
          where they are finally delivered, disposed of       13. Racing
          or abandoned by the "insured".                           Covered "autos" While used in any professional
      Paragraph a. above does not apply to fuels,                  or organized racing or demolition contest or
      lubricants, fluids, exhaust gases or other                   stunting activity, or while practicing for such
      similar "pollutants" that are needed for or result           contest or activity. This insurance also does
      from the normal electrical, hydraulic or                     not apply while that covered "auto" is being
      mechanical functioning of the covered "auto" or              prepared for such a contest or activity.
      its parts if:                                         C. Limit Of Insurance
         (1) The "potlutants" escape, seep, migrate            Regardless of the number of covered "autos",
              or are discharged, dispersed or released         "insureds", premiums paid, claims made or
              directly from an "auto" part designed by         vehicles involved in the "accident", the most we
              its manufacturer to hold, store, receive         will pay for the total of all damages and "covered
              or dispose of such "pollutants"; and             pollution cost or expense" combined resulting from
         (2) The "bodily injury", "property damage• or         any one "accident" is the Limit Of Insurance for
              "covered pollution cost or expense"              Covered Autos Liability Coverage shown in the
              does not arise out of the operation of           Declarations.
              any equipment listed in Paragraphs 6.b.
              and 6.c. of the definition of "mobile
              equipment".




Page 6 of 13                          © Insurance Services Office, Inc., 2011                      CA00011013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 13 of 67 PageID: 29




   All "bodily injury", "property damage" and "covered        3. Glass Breakage - Hitting A Bird Or Animal -
   pollution cost or expense" resulting from                     Falling Objects Or Missiles
   continuous or repeated exposure to substantially              If you carry Comprehensive Coverage for the
   the same conditions will be considered as                     damaged covered "auto", we will pay for the
   resulting from one "accident".                                following under Comprehensive Coverage:
   No one will be entiUed to receive duplicate                   a. Glass breakage;
   payments for the same elements of "loss" under
   this Coverage Form and any Medical Payments                   b. "Loss· caused by hitting a bird or animal;
   Coverage endorsement, Uninsured Motorists                          and
   Coverage endorsement or Underinsured Motorists                c. "Loss· caused by falling objects or missiles.
   Coverage endorsement attached to this Coverage                However, you have the option of having glass
   Part.
                                                                 breakage caused by a covered "auto's"
SECTION Ill - PHYSICAL DAMAGE COVERAGE                           collision or overturn considered a "loss" under
A. Coverage                                                      Collision Coverage.
   1. We will pay for "loss" to a covered "auto" or its       4. Coverage Extensions
       equipment under:                                          a. Transportation Expenses
        a. Comprehensive Coverage                                     We will pay up to $20 per day, to a
           From any cause except:                                      maximum       of $600,         for temporary
                                                                       transportation expense incurred by you
          (1) The covered "auto's" collision with                      because of the total theft <:J a covered
              another object; or                                       "auto" of the private passenger type. We
          (2) The covered "auto's" overturn.                          will pay only for those covered "autos" for
       b. Specified Causes Of Loss Coverage                           which you carry either Comprehensive or
                                                                       Specified Causes Of Loss Coverage. We
           Caused by:                                                 will pay for temporary transportation
          (1) Fire, lightning or explosion;                            expenses incurred during the period
          (2) Theft;                                                   beginning 48 hours after the theft and
                                                                       ending, regardless of the policy's expiration,
          (3) Windstorm, hail or earthquake;                          when the covered "auto" is returned to use
          (4) Flood;                                                   or we pay for its "loss·.
          (5) Mischief or vandalism; or                          b. Loss Of Use Expenses
          (6) The sinking, burning, collision or                       For Hired Auto Physical Damage, we will
              derailment      of     any    conveyance                 pay expenses for which an "insured"
              transporting the covered "auto".                         becomes legally responsible to pay for loss
                                                                       of use of a vehicle rented or hired without a
        c. Collision Coverage                                          driver under a written rental contract or
           Caused by:                                                  agreement. We will pay for loss of use
          (1) The covered "auto's" collision with                      expenses if caused by:
              another object; or                                     ( 1) Other than collision only if the
          (2) The covered "auto's" overturn.                               Declarations          indicates       that
                                                                           Comprehensive Coverage is provided
   2. Towing                                                               for any covered "auto";
       We will pay up to the limit shown in the                      (2) Specified Causes Of Loss only if the
       Declarations for towing and labor costs                             Declarations indicates that Specified
       incurred each time a covered "auto" of the                          Causes Of Loss Coverage is provided
       private passenger type is disabled. However,                        for any covered "auto"; or
       the labor must be performed at the place of
       disablement




CA00011013                           © Insurance Services Office, Inc., 2011                          Page 7 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 14 of 67 PageID: 30




         (3) Collision only if the Declarations                    b. Any device designed or used to detect
             indicates that Collision Coverage is                     speed-measuring equipment, such as radar
             provided for any covered "auto".                         or laser detectors, and any jamming
          However, the most we will pay for any                       apparatus intended to elude or disrupt
          expenses for loss of use is $20 per day, to                 speed-measuring equipment.
          a maximum of $600.                                       c. Any electronic equipment, without regard to
B. Exclusions                                                         whether this equipment is perrnanentty
                                                                      installed, that reproduces, receives or
   1. We will nol pay for "loss" caused by or resulting               transmits audio, visual or data signals.
      from any of the following. Such "loss" is
      excluded regardless of any other cause or                    d. Any accessories used with the electronic
      event that contributes concurrently or in any                   equipment described in Paragraph c.
      sequence to the "loss".                                         above.
       a. Nuclear Hazard                                       5. Exclusions 4.c. and 4.d. do not apply to
                                                                   equipment designed to be operated solely by
         (1) The explosion of any weapon employing                 use of the power from the "auto's" electrical
             atomic fission or fusion; or                          system that, at the time of "loss", is:
         (2) Nuclear  reaction or radiation, or                    a. PermanenUy installed in or upon the
           radioactive contamination,   however                       covered "auto";
           caused.
                                                                  b. Removable from a housing unit which is
      b. War Or Military Action                                      permanently installed in or upon the
         (1) War, including undeclared or civil war,                 covered "auto";
         (2) Warlike action     by a military force,              c. An integral part of the same unit housing
             including action in hindering or                        any electronic equipment described in
             defending against an actual or expected                 Paragraphs a. and b. above; or
             attack, by any government, sovereign or              d. Necessary for the normal operation of the
             other authority using military personnel                covered "auto" or the monitoring of the
             or other agents; or                                     covered "auto's" operating system.
         (3) Insurrection,     rebellion,   revolution,        6. We will not pay for "loss" to a covered "auto"
             usurped power or action taken by                     due to "diminution in value".
             governmental authority in hindering or
             defending against any of these.                C. Limits Of Insurance
   2. We will not pay for "loss" to any covered "auto"          1. The most we will pay for.
      while used in any professional or organized                  a. "Loss" to any one covered "auto" is the
      racing or demolition contest or stunting activity,              lesser of:
      or while practicing for such contest or activity.              (1) The actual cash value of the damaged
      We will also not pay for "loss" to any covered                     or stolen property as of the time of the
      "auto" while that covered "auto" is being                          "loss"'; or
      prepared for such a contest or activity.
                                                                      (2) The oost of repairing or replacing the
   3. We will not pay for "loss" due and confined to:                     damaged or stolen property with other
       a. Wear and tear, freezing, mechanical or                          property of like kind and quality.
          electrical breakdown.                                    b. All electronic equipment that reproduces,
      b. Blowouts, punctures or other road damage                      receives or transmits audio, visual or data
         to tires.                                                     signals in any one "loss" is $1,000, if, at the
      This exdusion does not apply to such "loss"                      time of "loss", such electronic equipment is:
      resulting from the total theft of a covered                     (1) Permanently installed in or upon the
      "auto".                                                             covered "auto" in a housing, opening or
   4. We will not pay for "loss" to any of the                            other location that is not normally used
      following:                                                          by the "auto" manufacturer for the
                                                                          installation of such equipment
      a. Tapes, records, discs or other similar audio,
          visual or data electronic devices designed
          for use with audio, visual or data electronic
          equipment.




Page 8 of 13                          © Insurance Services Office, Inc., 2011                       CA00011013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 15 of 67 PageID: 31




           (2) Removable from a permanently installed                 (2) The "msureo's" name and address; and
                housing unit as described in Paragraph                (3) To the extent possible, the names and
                b.(1) above; or                                           addresses of any injured persons and
           (3) An integral part of such equipment as                      witnesses.
                described in Paragraphs b.(1) and b.(2)             b. Additionally, you and any other involved
                above.                                                 "insured" must:
   2. An adjustment for depreciation and physical                    (1) Assume no obligation, make no
       condition will be made in determining actual                       payment or incur no expense without
       cash value in the event of a total "loss".                         our consent, except at the "insured's"
   3. If a repair or replacement results in better than                   own cost.
       like kind or quality, we will not pay for the                 (2) Immediately send us copies of any
       amount of the betterment.                                          request,     demand,      order,    notice,
D. Deductible                                                             summons or legal paper received
   For each covered "auto", our obligation to pay for,                    concerning the claim or "suit".
   repair, return or replace damaged or stolen                       (3) Cooperate with us in the investigation or
   property will be reduced by the applicable                             settlement of the claim or defense
   deductible shown in the Declarations. Any                              against the "suit".
   Comprehensive Coverage deductible shown in the                    (4)  Authorize   us to obtain medical records
   Declarations does not apply to "loss" caused by                        or other pertinent information.
   fire or lightning.
                                                                     (5) Submit to examination, at our expense,
SECTION IV - BUSINESS AUTO CONDITIONS                                     by physicians of our choice, as often as
The following conditions apply in addition to the                         we reasonably require.
Common Policy Conditions:                                          c. If there is "loss" to a covered "auto" or its
A. Loss Conditions                                                    equipment, you must also do the following:
   1. Appraisal For Physical Damage Loss                             (1) Promptly notify the police if the covered
       If you and we disagree on the amount of "loss",                    "auto" or any of its equipment is stolen.
       either may demand an appraisal of the "loss".                 (2) Take all reasonable steps to protect the
       In this event, each party will select a competent                  covered "auto" from further damage.
       appraiser. The two appraisers will select a                        Also keep a record of your expenses for
       competent and impartial umpire. The                                consideration in the settlement of the
       appraisers will state separately the actual cash                   claim.
       value and amount of "loss". If they fail to agree,            (3) Permit us to inspect the covered "auto"
       they will submit their differences to the umpire.                  and records proving the "loss· before its
       A decision agreed to by any two will be                            repair or disposition.
       binding. Each party will:
                                                                     (4) Agree to examinations under oath at our
        a. Pay its chosen appraiser; and                                  request and give us a signed statement
       b. Bear the other expenses of the appraisal                        of your answers.
            and umpire equally.                                 3. Legal Action Against Us
       If we submit to an appraisal, we will still retain          No one may bring a legal action against us
       our right to deny the claim.                                under this Coverage Form until:
   2. Duties In The Event Of Accident, Claim, Suit                 a. There has been full compliance with all the
       Or Loss                                                        terms of this Coverage Form; and
       We have no duty to provide coverage under                   b. Under Covered Autos Liability Coverage,
       this policy unless there has been full                         we agree in writing that the "insured" has an
       compliance with the following duties:                          obligation to pay or until the amount of that
        a. In the event of "accident", claim, "suit" or               obligation has finally been determined by
            "loss", you must give us or our authorized                judgment after trial. No one has the right
            representative prompt notice of the                       under this policy to bring us into an action
            "accident" or "loss". Include:                            to determine the "insured's" liability.
           (1) How, when and where the "accident" or
                "loss· occurred;




CA00011013                             © Insurance Services Office, Inc., 2011                        Page 9 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 16 of 67 PageID: 32




   4. Loss Payment - Physical Damage                         5. Other Insurance
      Coverages                                                 a. For any covered "auto" you own,. this
      At our option, we may:                                       Coverage       Form     provides    pnmary
       a. Pay for, repair or replace damaged or                    insurance. For any covered "auto" you don't
          stolen property;                                         own, the insurance provided by this
                                                                   Coverage Form is excess over any other
      b. Return the stolen property, at our expense.               collectible insurance. However, while a
          We will pay for any damage that results to               covered "auto" which is a "trailer" is
          the "auto" from the theft; or                            connected to another vehicle, the Covered
       c. Take all or any part of the damaged or                   Autos Liability Coverage this Coverage
          stolen property at an agreed or appraised                Form provides for the "trailer" is:
          value.                                                   (1) Excess while it is connected to a motor
      If we pay for the "loss", our payment will                       vehicle you do not own; or
      include the applicable sales tax for the                     (2) Primary while it is connected to a
      damaged or stolen property.                                      covered "auto" you own.
   5. Transfer Of Rights Of Recovery Against                    b. For Hired Auto Physical Damage Coverage,
      Others To Us                                                 any covered "auto" you lease, hire, rent or
      If any person or organization to or for whom we              borrow is deemed to be a covered "auto"
      make payment under this Coverage Form has                    you own. However, any "auto" that is
      rights to recover damages from another, those                leased, hired, rented or borrowed with a
      rights are transferred to us. That person or                 driver is not a covered "auto".
      organization must do everything necessary to              c. Regardless of the provisions of Paragraph
      secure our rights and must do nothing after                  a. above. this Coverage Form's Covered
      ·accident" or "loss" to impair them.                         Autos Liability Coverage is primary for any
B. General Conditions                                              liability assumed under an ''insured
   1. Bankruptcy                                                   contract".
                                                                d. When this Coverage Form and any other
      Bankruptcy or insolvency of the "insured" or the
      "insured's" estate will not relieve us of any                Coverage Form or policy covers on the
                                                                   same basis, either excess or primary, we
      obligations under this Coverage Form.
                                                                   will pay only our share. Our share is the
   2. Concealment, Misrepresentation Or Fraud                      proportion that the Limit of Insurance of our
      This Coverage Form is void in any case of                    Coverage Form bears to the total of the
      fraud by you at any time as it relates to this               limits of all the Coverage Forms and
      Coverage Form. It is also void if you or any                 policies covering on the same basis.
      other "insured", at any time, intentionally            6. Premium Audit
      conceals or misrepresents a material fact
                                                                a. The estimated premium for this Coverage
      concerning:
                                                                   Form is based on the exposures you told us
       a. This Coverage Form;                                      you would have when this policy began. We
      b. The covered "auto";                                       will compute the final premium due when
                                                                   we determine your actual exposures. The
       c. Your interest in the covered "auto"; or
                                                                   estimated total premium will be credited
      d. A claim under this Coverage Form.                         against the final premium due and the first
   3. Liberalization                                               Named Insured will be billed for the
                                                                   balance, if any. The due date for the final
      If we revise this Coverage Form to provide                   premium or retrospective premium is the
      more coverage without additional premium                     date shown as the due date on the bill. If
      charge, your policy will automatically provide               the estimated total premium exceeds the
      the additional coverage as of the day the                    final premium due, the first Named Insured
      revision is effective in your state.                         will get a refund.
   4. No Benefit To Bailee - Physical Damage                    b. If this policy is issued for more than one
      Coverages                                                    year, the premium for this Coverage Form
      We will not recognize any assignment or grant                will be computed annually based on our
      any coverage for the benefit of any person or                rates or premiums in effect at the beginning
      organization holding, storing or transporting                of each year of the policy.
      property for a fee regardless of any other
      provision of this Coverage Form.



Page 10 of 13                       © Insurance Services Office, Inc., 2011                    CA00011013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 17 of 67 PageID: 33




   7. Policy Period, Coverage Territory                       2. Any other land vehicle that is subject to a
      Under this Coverage Form, we rover                          compulsory or financial responsibility law or
      "accidents" and "losses· occurring:                         other motor vehicle insurance law where it is
                                                                  licensed or principally garaged.
       a. During the policy period shown in the
           Dedarations; and                                   However, "auto" does not include ''mobile
                                                              equipmenr.
      b. Within the coverage territory.
                                                           C. "Bodily i�ury" means bodily injury, sickness or
      The coverage territory is:                              disease sustained by a person, including death
          (1) The United States of America;                   resulting from any of these.
          (2) The territories and possessions of the       D. "Covered pollution cost or expense" means any
               United States of America;                      cost or expense arising out of:
          (3) Puerto Rico;                                    1. Any request, demand, order or statutory or
                                                                  regulatory requirement that any "insured" or
          (4) Canada; and
                                                                  others test for, monitor, clean up, remove,
          (5) Anywhere in the W()(ld if a covered                 contain, treat, detoxify or neutralize, or in any
               "auto" of the private passenger type is            way respond to, or assess the effects of,
               leased, hired, rented or borrowed                  "pollutants"; or
              without a driver for a period of 30 days
               or less,                                       2. Any cairn or "suit" by or on behalf of a
                                                                  goverrvnental authority for damages because
      provided that the "insured's" responsibility to             of testing for, monitoring, cleaning up,
      pay damages is determined in a "suit" on the                removing, containing, treating, detoxifying or
      merits, in the United States of America, the                neutralizing, or in any way responding to, or
      territories and possessions of the United States            assessing the effects of, "pollutants".
      of America, Puerto Rico or Canada, or in a
                                                              "Covered pollution cost or expense" does not
      settlement we agree to.
                                                              include any cost or expense arising out of the
      We also cover "loss" to, or "acodents"                  actual, alleged or threatened discharge, dispersal,
      involving, a covered "auto" while being                 seepage, migration, release or escape of
      transported between any of these places.                "pollutants":
   8. Two Or More Coverage Forms Or Pollcles                      a. That are, or that are contained in any
      Issued By Us                                                    property that is:
      If this Coverage Form and any other Coverage                   (1) Being transported or towed by, handled
      Form or policy issued to you by us or any                           or handled for movement into, onto or
      company affiliated with us applies to the same                      from the covered "auto";
      ·accident", the aggregate maximum Limit of
      Insurance under all the Coverage Forms or                      (2) Otherwise in the course of transit by or
                                                                          on behalf of the "insured"; or
      policies shall not exceed the highest applicable
      Limit of Insurance under any one Coverage                      (3) Being stored, disposed of, treated or
      Form or policy. This condition does not apply to                    processed in or upon the covered
      any Coverage Form or policy issued by us or                         "auto";
      an affiliated company specifically to apply as              b. Before the "pollutants" or any property in
      excess insurance over this Coverage Form.                       which the "pollutants" are contained are
SECTION V - DEFINITIONS                                               moved from the place where they are
A. "Accident" indudes continuous or repeated                          accepted by the "insured" for movement
                                                                      into or onto the covered "auto"; or
   exposure to the same conditions resulting in
   "bodily injury" or "property damage".                          c. After the "pollutants" or any property in
                                                                      which the "pollutants" are contained are
B. "Auto" means:
                                                                      moved from the covered "auto" to the place
   1. A land motor vehicle, "traile(' or semitrailer                  where they are finally delivered, disposed of
      designed for travel on public roads; or                         or abandoned by the "insured".




CA00011013                           © Insurance Services Office, Inc., 2011                       Page 11 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 18 of 67 PageID: 34




      Paragraph a. above does not apply to fuels,               5. That part of any other contract or agreement
      lubricants, fluids, exhaust gases or other                    pertaining to your business (including an
      similar "pollutants" that are needed for or result            indemnification of a municipality in connection
      from the normal electrical, hydraulic or                      with wor1< pe<formed for a municipality) under
      mechanical functioning of the covered "auto" or               which you assume the tort liability of another to
      its parts, if:                                                pay for "bodily injury" or "property damage" to a
         (1) The "potlutants" escape, seep, migrate
                                                                    third party or organization. Tort liability means
              or are discharged, dispersed or released              a liability that would be imposed by law in the
              directly from an "auto" part designed by              absence of any contract or agreement; or
              its manufacturer to hold, store, receive          6. That part of any contract or agreement entered
              or dispose of such "pollutants"; and                  into, as part of your business, pertaining to the
         (2) The "bodily injury", "property damage• or              rental or lease, by you or any of your
              "covered pollution cost or expense"                   "employees", of any "auto". However, such
              does not arise out of the operation of                contract or agreement shall not be considered
              any equipment listed in Paragraph 6.b.                an ''Insured contract" to the extent that it
              or 6.c. of the definition of "mobile                  obligates you or any of your "employees" to
              equipment".                                           pay for "property damage" to any "auto" rented
                                                                    or leased by you or any of your "employees".
      Paragraphs b. and c. above do not apply to
      "accidents" that occur away from premises                 An "insured contract" does not include that part of
      owned by or rented to an "insured" with respect           any contract or agreement:
      to "pollutants" not in or upon a covered "auto"               a. That indemnifies a railroad for "bodily injury"
      if:                                                               or "property damage• arising out of
            (a) The "pollutants" or any property in                     construction or demolition operations, within
                 which the "potlutants" are contained                   50 feet of any railroad property and
                 are upset, overturned or damaged as                    affecting any railroad bridge or trestle,
                 a result of the maintenance or use of                  tracks, roadbeds, tunnel, underpass or
                 a covered "auto"; and                                  crossing;
            (b) The discharge, dispersal, seepage,                  b. That pertains to the loan, lease or rental of
                 migration, release or escape of the                    an "auto" to you or any of your
                 "pollutants" is caused directly by                     "employees", if the "auto" is loaned, leased
                 such upset, overturn or damage.                        or rented with a driver, or
E. "Diminution in value" means the actual or                        c. That holds a person or organization
   perceived loss in market value or resale value                       engaged in the business of transporting
   which results from a direct and accidental "loss".                   property by "auto" for hire harmless for your
                                                                        use of a covered "auto" over a route or
F. "Employee" indudes a "leased wor1<er".                               territory that person or organization is
   "Employee" does not include a "temporary                             authorized to serve by public authority.
   worker".
                                                             I. "Leased worker" means a person leased to you by
G. "Insured" means any person or organization                   a labor leasing firm under an agreement between
   qualifying as an insured in the Who Is An Insured            you and the labor leasing firm to perform duties
   provision of the applicable coverage. Except with            related to the conduct of your business. "Leased
   respect to the Limit of Insurance, the coverage              worker" does not include a "temporary wor1<er".
   afforded applies separately to each insured who is
   seeking coverage or against whom a claim or              J. "Loss" means direct and accidental loss or
   "suit" is brought.                                           damage.
H. "Insured contract" means:                                K. "Mobile equipment" means any of the following
                                                                types of land vehictes, inctuding any attached
   1. A lease of premises;                                      machinery or equipment:
   2. A sidetrack agreement;                                    1. Bulldozers, farm machinery, forklifts and other
   3. Any easement or license agreement, except in                  vehicles designed for use principally off public
       connection with construction or demolition                   roads;
       operations on or within 50 feet of a railroad;          2. Vehides maintained for use solely on or next to
   4. An obligation, as required by ordinance, to                 premises you own or rent;
       indemnify a municipality, except in connection          3. Vehides that travel on crawler treads;
       with work for a municipality;




Page 12 of 13                         © Insurance Services Office, Inc., 2011                       CA00011013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 19 of 67 PageID: 35




  4. Vehicles, whether self-propelled or not,                 However, "mobile equipmenr does not indude
     maintained primarily to provide mobility to              land vehicles that are subject to a compulsory or
     permanently mounted:                                     financial responsibility law or other motor vehicle
     a. Power cranes, shovels, loaders, diggers or            insurance law where it is licensed or principally
         drills; or                                           garaged. Land vehides subject to a compulsory or
                                                              financial responsibility law or other motor vehicle
     b. Road construction or resurfacing equipment            insurance law are considered "autos".
         such as graders, scrapers or rollers;
                                                           L. "Pollutants" means any solid, liquid, gaseous or
  5. Vehicles not described in Paragraph 1., 2., 3.           thermal irritant or contaminant, induding smoke,
     or 4. above that are not self-propelled and are          vapor, soot, fumes, acids, alkalis, chemicals and
     maintained primarily to provide mobility to              waste. Waste indudes materials to be recycled,
     permanently attached equipment of the                    reconditioned or reclaimed.
     following types:
                                                           M. "Property damage" means damage to or loss of
      a. Air compressors. pumps and generators,               use of tangible property.
         inclucing spraying,      welding,     building
                                                           N. "Suit" means a civil proceeding in which:
         cleaning, geophysical exploration, lighting
         and well-servicing eql.ipment; or                    1. Damages       because of "bodily injury"     or
     b. Cherry pickers and similar devices used to                "property damage"; or
         raise or lower workers; or                           2. A "covered pollution cost or expense";
  6. Vehicles not described in Paragraph 1., 2., 3.           to which this insurance applies, are alleged.
     or 4. above maintained primarily for purposes            "Suir indudes:
     other than the transportation of persons or
     cargo. However, self-propelled vehicles with                a. An arbitration proceeding in which such
     the following types of pennanently attached                     damages or "covered pollution costs or
     equipment are not "mobile equipment" but will                   expenses" are claimed and to which the
     be considered "autos":                                          "insured" must submit or does submit with
                                                                     our consent; or
     a. Equipment designed primarily for:
                                                                  b. Any other alternative dispute resolution
        (1) Snow removal;                                            proceeding in which such damages or
        (2) Road maintenance, but not construction                   "covered pollution costs or expenses" are
            or resurfacing; or                                       claimed and to which the insured submits
        (3) Street cleaning;                                         with our consent.
     b. Cherry pickers and similar devices mounted         o. 'Temporary worker" means a person who is
        on automobile or truck chassis and used to            furnished to you to substitute for a permanent
        raise or lower workers; and                           "employee" on leave or to meet seasonal or short-
                                                              term workload conditions.
     c. Air compressors, pumps and generators,
        inclucing spraying,      welding,   building       P. "Traller" includes semitrailer.
        cleaning, geophysical exploration, lighting
        or well-servicing equipment.




CA00011013                           © Insurance Services Office, Inc., 2011                      Page 13 of 13
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 20 of 67 PageID: 36



                                                                                                    IL00171198


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A. Cancellation                                                     b. Give you reports on the conditions   we   find;
   1. The first Name<l Insured shown in the Declara-                   and
      tions may cancel this policy by mailing or de-                 c. Recommend changes.
      livering to us advance written notice of cancel-           2. We are not obligated to make any inspections,
      lation.                                                       surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
      ering to the first Name<l Insured written notice              surability and the premiums to be charged. We
      of cancellation at least:                                     do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel·              dertake to perform the duty of any person or
          lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
          mium; or                                                  of workers or the public. And we do not warrant
                                                                    that conditions:
       b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                  a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first               b. Comply with laws, regulations, codes or
      Name<l lnsured's last mailing address known to                    standards.
      us.                                                        3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
      date of cancellation. The policy period will end              rate service or similar organization which
      on that date.                                                 makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
      Name<l Insured any premium refund due. If we               4. Paragraph 2. of this condition does not apply
      cancel, the refund will be pro rata. If the first             to any inspections, surveys, reports or recom-
      Name<l Insured cancels, the refund may be                     mendations we may make relative to certitica-
      less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordi-
      fective even if we have not made or offered a                 nances or regulations. of boilers, pressure ves-
      refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-     E. Premiums
      ficient proof of notice.                                   The first Named Insured shown in the Declara-
B. Changes                                                       tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concemi ng the insurance afforde<l.                   and
   The first Named Insured shown in the Declara-                2. Will be the payee for any return premiums we
   tions is authorize<l to make changes in the terms                pay.
   of this policy with our consent. This policy's terms      F. Transfer Of Your Rights And Duties Under
   can be amende<l or waived only by endorsement                This Policy
   lssued by us and made a part of this policy.
                                                                Your rights and duties under this policy may not
C. Examination Of Your Books And Records                        be transferred without our written consent except
   We may examine and audit your books and rec-                 in the case of death of an individual named in-
   ords as they relate to this policy at any time during        sured.
   the policy period and up to three years afterward.           If you die, your rights and duties will be trans-
D. Inspections And Surveys                                      Ierred to your legal representative but only wtlile
   1. We have the right to:                                     acting within the scope of duties as your legal rep-
                                                                resentative. Until your legal representative is ap-
      a. Make inspections and surveys at any time;              pointed, anyone having proper temporary custody
                                                                of your property will have your rights and duties
                                                                but only with respect to that property.




IL00171198                       Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1      0
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 21 of 67 PageID: 37



                                                                                             COMMERCIAL AUTO
                                                                                                    CA23841013

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               EXCLUSION OF TERRORISM
This endorsement modifies insurance provided under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM
   SINGLE INTEREST AUTOMOBILE PHYSICAL DAMAGE INSURANCE POLICY

With respect to coverage provided by this                       2. "Any injury, damage, loss or expense· means
endorsement, the provisions of the Coverage Fonn                    any injury, damage, loss or expense covered
apply unless modified by the endorsement.                           under any Coverage Fonn or Policy to which
A. The following definitions are added and apply                    this endorsement is applicable, and includes
   under this endorsement wherever the tenn                         but is not limited to "bodily injury", "property
   terrorism, or the phrase any injury, damage, loss                damage", "personal and adVertising injury",
   or expense, is enclosed in quotation marks:                      "loss", loss of use, rental reimbursement after
                                                                    "loss" or "covered pollution cost or expense",
   1. "Terrorism· means activities against persons.                 as may be defined under this Coverage Fonn,
       organizations or property of any nature:                     Policy or any applicable endorsement.
       a. That involve the following or preparation for      B. Except with respect to Physical Damage
           the following:                                       Coverage,       Trailer   Interchange     Coverage,
          (1) Use or threat of force or violence; or            Garagekeepers         Coverage,      Garagekeepers
                                                                Coverage          Customers' Sound Receiving
          (2) Commission or threat of a dangerous
              act; or                                           Equipment or the Single Interest Automobile
                                                                Physical Damage Insurance Policy, the following
          (3) Commission or threat of an act that               exclusion is added:
              interferes with or disrupts an electronic,
              communication,          infonnation       or      Exclusion Of Terrorism
              mechanical system; and                            We will not pay for "any injury, damage, loss or
                                                                expense" caused directly or indirectly by
       b. When one or both of the following apply:
                                                                "terrorism", including action in hindering or
          (1) The effect is to intimidate or coerce a           defending against an actual or expected incident
              government or the civilian population or          of "terrorism". "Any injury, damage. loss or
              any segment thereof, or to disrupt any            expense" is exduded regardless of any other
              segment of the economy; or                        cause or event that contributes concurrently or in
          (2) It appears that the intent is to intimidate       any sequence to such injury, damage, loss or
              or coerce a government, or to further             expense. But this exclusion applies only when
              political, ideological, religious, social or      one or more of the followlng are attributed to
              economic objectives or to express (or             an incident of "terrorism":
              express opposition to) a philosophy or            1. The "terronsm" is carried out by means of the
              ideology.                                             dispersal or application of radioactive material,
                                                                    or through the use of a nuclear weapon or
                                                                    device that involves or produces a nuclear
                                                                    reaction, nuclear radiation or radioactive
                                                                    contamination; or




CA23841013                             © Insurance Services Office, Inc., 2013                          Page 1 of 3
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 22 of 67 PageID: 38




   2. Radioactive material is released, and it              C. With respect to Physical Damage Coverage,
      appears that one purpose of the "terrorism"              Trailer Interchange Coverage, Garagekeepers
      was to release such material; or                         Coverage,      Garagekeepers        Coverage
   3. The "terrorism" is carried out by means of the           Customers' Sound Receiving Equipment or the
      dispersal or application ol pathogenic or                Single Interest Automobile Physical Damage
      poisonous biological or chemical materials; or           Insurance Policy, the following exclusion is added:
   4. Pathogenic or poisonous biological or chemical           Exclusion Of Terrorism
      materials are released, and it appears that one          We \Nill not pay for any "loss", loss of use or rental
      purpose of the 'terrorism" was to release such           reimbursement after "toss" caused directly or
      materials; or                                            indirectly by "terrorism", including action in
   5. The total of insured damage to all types of              hindering or defending against an actual or
      property exceeds $25,000,000. In determining             expected incident of "terrorism". But this
      whether the $25,000,000 threshold is                     exclusion applies only when one or more of
      exceeded, we \Nill include all insured damage            the following are attributed to an Incident of
      sustained by property of all persons and                 ''terrorism":
      entities affected by the "terrorism· and                 1. The "terronsrn" is carried out by means of the
      business interruption losses sustained by                   dispersal or application of radioactive material,
      owners or occupants of the damaged property.                or through the use of a nuclear weapon or
      For the purpose of this provision, insured                  device that involves or produces a nuclear
      damage means damage that is covered by any                  reaction, nuclear radiation or radioactive
      insurance plus damage that would be covered                 contamination; or
      by any insurance but for the application of any          2. Radioactive   material is released, and it
      terrorism exclusions; or                                    appears that one purpose of the "terrorism"
    6. Fifty or more persons sustain death or serious             was to release such material; or
       physical i[1ury. For the purposes of this               3. The "terronsrn" is carried out by means of the
       provision, serious physical injury means:                  dispersal or application of pathogenic or
       a. Physical injury that involves a substantial             poisonous biological or chemical materials; or
           risk of death; or                                    4. Pathogenic or poisonous biological or chemical
       b. Protracted       and     obvious     physical            materials are release<l, and it appears that one
           disfigurement; or                                       purpose of the "terrorism· was to release such
       c. Protracted loss of or impairment of the                  materials; or
           function of a bodily member or organ.                5. The total of insured damage to all types of
   Multiple incidents of "terrorism· which occur within            property exceeds $25,000,000. In determining
   a 72-hour period and appear to be carried out in                whether the $25,000,000 threshold is
   concert or to have a related purpose or common                  exceeded, we \Nill include all insured damage
   leadership will be deemed to be one incident, for               sustained by property of all persons and
   the purpose of deteimining whether the thresholds               entities affected by the "terrorisrn" and
   in Paragraphs B.5. and B.6. are exceeded.                       business interruption losses sustained by
                                                                   owners or occupants of the damaged property.
   With respect to this exclusion, Paragraphs B.5.                 For the purpose of this provision. insured
   and B.6. describe the thresholds used to measure                damage means damage that is covered by any
   the magnitude of an incident of "terrorism" and the             insurance plus damage that would be covered
   circumstances in which the threshold \Nill apply, for           by any insurance but for the application of any
   the purpose of determining whether this exclusion               terrorism exdusions.
   \Nill apply to that incident. When the exclusion
   applies to an incident of "terrorism", there is no          Multiple incidents of "terrortsm" which occur within
   coverage under this Coverage Form, Policy or any            a 72-hour period and appear to be carried out in
   applicable endorsement.                                     concert or to have a related purpose or common
                                                               leadership will be deemed to be one incident, for
                                                               the purpose of determining whether the threshold
                                                               in Paragraph C.5. is exceeded.




Page 2 of 3                           © Insurance Services Office, Inc., 2013                      CA23841013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 23 of 67 PageID: 39




  With respect to this exdusion, Paragraph C.5.           D. In the event of any incident of "terrorism" that is
  describes the threshold used to measure the                not subject to the exdusion in Paragraph B. or C.,
  magnitude of an incident of "terrorism" and the            coverage does not apply to ·any injury, damage,
  circumstances in which the threshold will apply, for       loss or expense" that is otherwise exduded under
  the purpose of determining whether this exclusion          this Coverage F0<m, Policy or any applicable
  will apply to that incident. When the exdusion             endorsement.
  applies to an incident of "terrorism", there is no
  coverage under this Coverage Form, Policy or any
  applicable endorsement.




CA23841013                          © Insurance Services Office, Inc., 2013                        Page 3 of 3
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 24 of 67 PageID: 40




                                                                                                    IL 00 210908

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

               NUCLEAR ENERGY LIABILITY EXCLUSION
                         ENDORSEMENT
                                                   (Broad Fonn)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
  A. Under any Liability Coverage, to "bodily injury"             or "property damage" resulting from "hazard-
     or "property damage":                                        ous properties" of "nuclear material", if:

     (1) With respect to which an "insured" under                 (1) The "nuclear material" (a) is at any "nudear
         the policy is also an insured under a nucle-                 facility" owned by, or operated by or on be-
         ar energy liability policy issued by Nuclear                 half of, an "insured" or (b) has been dis-
         Energy Liability Insurance Association, Mu-                  charged or dispersed therefrom;
         tual Atomic Energy Liability Underwriters,               (2) The "nuclear material" is contained in
         Nudear Insurance Association of Canada                       "spent fuel" or "waste" at any time pos-
         or any of their successors, or would be an                   sessed, handled, used, processed, stored,
         insured under any such policy but for its                    transported or disposed of, by or on behalf
         termination upon exhaustion of its limit of li-              of an "insured"; or
         ability; or                                              (3) The "bodily i[1ury" or "property damage"
     (2) Resulting from the "hazardous properties·                    arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                    of services, materials, parts or equipment in
         which (a) any person or organization is re-                  connection with the planning, construction,
         quired to maintain financial protection pur-                 maintenance, operation or use of any "nu-
         suant to the Atomic Energy Act of 1954, or                   clear facility", but if such facility is located
         any law amendatory thereof, or (b) the "in-                  within the United States of America, its terri-
         sured" is, or had this policy not been issued                tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                     clusion (3) applies only to "property dam-
         United States of America, or any agency                      age" to such "nudear facility" and any
         thereof, under any agreement entered into                    property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation.                                              "Hazardous properties· inducles radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily inju-         "Nuclear material" means "source material", "spe-
      ry" resulting from the "hazardous properties" of        cial nuclear material" or "by-product material".
      "nuclear material" and arising out of the opera-
      tion of a "nudear facility" by any person or or-
      ganization.




IL 00 210908                               © ISO Properties, Inc., 2007                                 Page 1 of 2      0
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 25 of 67 PageID: 41




   "Source material", "special nudear material", and             (c) Any equipment or device used for the pro-
   "by-product material" have the meanings given                     cessing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                   nuclear material" if at any time the total
   law amendatory thereof.                                           amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                  the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-               equipment or device is located consists of
                                                                     or contains more than 25 grams of plutoni-
   posed to radiation in a "nuclear reactor".
                                                                     um or uranium 233 or any combination
   'Waste" means any waste material (a) containing                   thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                  235;
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed             (d) Any structure, basin, excavation, premises
                                                                     or place prepared or used for the storage or
   primarily for its "source material" content, and (b)
   resulting from the operation by any person or or-                 disposal of "waste":
   ganization of any "nuclear facility" included under        and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nucle-      is located, all operations conducted on such site
   ar facility".                                              and all premises used for such operations.
   "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus designed
                                                              or used to sustain nuclear fission in a sett-
     (a) Any "nuclear reactor";
                                                              supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used             mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of radioac-
         fuel", or (3) handling, processing or packag-        tive contamination of property.
          ing "waste";




Page 2 of 2                                © ISO Properties, Inc., 2007                           IL 00 210908      0
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 26 of 67 PageID: 42



POLICY NUMBER:                                                                                  COMMERCIAL AUTO
                                                                                                       CA03021013

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        DEDUCTIBLE LIABILITY COVERAGE
This endorsement modifies insurance provided under the following:

      AUTO DEALERS COVERAGE FORM
      BUSINESS AUTO COVERAGE FORM
      MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.
This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
below.

    � ndorsement
I   Named Insured:
                   Effective Date:


                                                      SCHEDULE

Covered Autos Liability Coverage and Paragraph A. Bodily Injury And Property Damage Liability of Section II -
General Liability Coverages in the Auto Dealers Coverage Form are subject to one of the following two
deductibles shown below:

    Liability Deductible:                                  $                                      Per "Accident"


                                                           OR

    "Property Damage" Only Liability Deductible:           $                                      Per "Accident"

    Information reQuired to comotete this Schedule, if not shown above. will be shown in the Declarations.


A. Liability Deductible                                         C. Our Right To Reimbursement
   If a Liability Deductible, and not a "Property                  To settle any claim or "suit". we will pay all or any
   Damage" Only Liability Deductible, is shown in the              part of any deductible shown in the Schedule. You
   Schedule, the damages resulting from any one                    must reimburse us for the deductible or the part of
   "accident" that are otherwise payable will be                   the deductible we paid.
   reduced by the Liability Deductible shown in the
   Schedule prior to the application of the Limit of
   Insurance provision.
B. Property Damage Only Liability Deductible
   If a "Property Damage" Only Liability Deductible,
   and not a Liability Deductible. is shown in the
   Schedule, the damages resulting from any one
   "accident" that are otherwise payable for "property
   damage• will be reduced by the "Property
   Damage" Only Liability Deductible shown in the
   Schedule prior to the application of the Limit of
   Insurance provision.



CA03021013                              © Insurance Services Office, Inc., 2011                            Page 1 of 1
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 27 of 67 PageID: 43



                                                                                              COMMERCIAL AUTO
                                                                                                  CA01841116

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           NEW JERSEY CHANGES -
                        PHYSICAL DAMAGE INSPECTION
For a covereo "private passenger auto"     ncersec or principally garage<! in New Jersey, this endorsement modifies
insurance provide<! under the following:

   AUTO DEALERS COVERAGE FORM
   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modifte<I by the endorsement.

The following provisions are added to Physical                B. Changes In Definltlons
Damage Coverage and apply in place of any                        As used in this endorsement:
conflicting policy provision:
                                                                 1. "Occupying" means in, upon, getting in, on, out
A. Changes In Physical Damage Coverage                              or off.
   Mandatory Inspection For Physical Damage                      2. "Private passenger auto" means:
   Coverage
                                                                    a. A private passenger "auto" of a private
   1. We have the right to inspect any "private                         passenger or station wagon type that is
        passenger auto", including a non-owned                          owne<I or hire<! and is neither.
       "private passenger auto", insure<! or intended
       to be insured under this Coverage F0<m,                         (1) used as a public or livery conveyance
        before Physical Damage Coverage shall be                            for passengers including, but not limited
       effective.                                                           to, any period of time an "auto" is being
                                                                            used by any person who is logged into a
   2. During the term of the Policy, coverage for an                        "transportation network platform" as a
       additional or replacement "private passenger                         driver, whether or not a passenger is
       auto" shall not become effective until the                           "occupying· the "auto": nor
       "insured" notifies us and requests coverage for
       the "private passenger auto". However, if the                   (2) Rented to others with a driver; and
       "insured" replaces a "private passenger auto"                b. A motor vehicle with a pickup body, a
        insured with us for at least 12 months before                   delivery sedan, a van, or a panel truck or
       the replacement date with a "private passenger                   camper-type vehicle used for recreational
       auto" acquired during the policy period, we will                 purposes owned by an individual or by
        provide the same coverage which applied to                      husband and wife who are residents of the
       the replaced "private passenger auto• for three                  same household, not customarily used in
       days beginning on the date the "insured"                         the occupation, profession or business of
       acquires the replacement "private passenger                      the "insured" other than farming or
       auto". We will also provide an additional day of                 ranching. An "auto" owned by a farm family
       coverage for each Saturday, Sunday or New                        co-partnership or corporation, which is
       Jersey state holiday falling within the three                    principally garaged on a farm or ranch and
       days. After three days, coverage will not apply                  otherwise meets the definitions contained in
        until the "insure<!" notifies us and requests                   this section, shall be considered a private
       coverage for the "private passenger auto".                       passenger auto owned by two or more
   3. When an inspection is required by us, the                         relatives resident in the same household.
       "insure<!" shall cooperate and make the
       "private passenger auto" available for the
        inspection.




CA01841116                           © Insurance Services Office, Inc., 2016                            Page 1 of 2
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 28 of 67 PageID: 44




   3. "Transportation network platform" means an
      online-enabled application or digital networ1<
      used to connect passengers with drivers using
      vehicles for the purpose of providing
      prearranged    transportation services for
      compensation.




Page 2 of 2                        © Insurance services Office, Inc., 2016   CA 01841116
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 29 of 67 PageID: 45



                                                                              COMMERCIAL AUTO
                                                                                  CA02 04 0411

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              NEW JERSEY CHANGES-CANCELLATION
                    FOR OVERSIZED VEHICLES
This endorsement modifies insurance provided under the following:

   NEW JERSEY CHANGES - CANCELLATION AND NONRENEWAL


The following is added to E. Cancellation Common
Policy Condition:
   We will send notice to the Motor Vehicle
   Commission 1 O days before the effective date of
   cancellation of insurance for any "auto" subject to
   and in excess of statutory weight limitations and
   permit requirements.




CA 02 04 0411                       © Insurance Services Office, Inc., 2010         Page 1 of 1   o
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 30 of 67 PageID: 46



                                                                                         COMMERCIAL AUTO
                                                                                             CA01881013

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                 NEW JERSEY CHANGES
For a covered "auto" licensed or principally garaged in New Jersey, this endorsement modifies insurance
provided under the following:

   BUSINESS AUTO COVERAGE FORM
   MOTOR CARRIER COVERAGE FORM

With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
modified by the endorsement.

A. Changes In Covered Autos Llablllty Coverage              B. Changes In Conditions
   1. Paragraph 1.b.(4) of the Who Is An Insured               The following is added to the Loss Payment -
      provision is replaced by the following:                  Physical Damages Coverages Condition:
         (4) Anyone other than your "employees",                  If we pay the amount necessary to repair the
             partners (if you are a partnership),                 stolen or damaged property, you have the
             members (if you are a limited liability              option to use either:
             company), or a lessee or borrower or                 a. An "auto" repair facility with whom we
             any of their "employees", while moving                   have an arrangement; or
             property to or from a covered "auto",
                                                                  b. An "auto" repair facility of your choice;
             However, this paragraph does not
             apply for coverage up to the minimum                 in any repairs to the "auto".
             financial responsibility limits specified            If you choose to use an "auto" repair facility
             in N.J.S.A. 39:68-1.                                 other than an "auto" repair facility with whom
   2. Exclusion 11. Pollution is amended by the                   we have an arrangement, we will pay you in
      addition of the following:                                  accordance with the terms and conditions,
                                                                  including price, provided by the "auto" repair
      This exdusion does not apply for coverage up                facility with whom we have an arrangement.
      to the minimum financial responsibility limits
      specified in N.J.S.A. 39:68-1.




CA 01 88 10 13                       © Insurance Services Office, Inc., 2012                       Page 1 of 1
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 31 of 67 PageID: 47




                                                                                                IL 01 410908

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NEW JERSEY CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   ELECTRONIC DATA LIABILITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse· is replaced by the following:        C. With respect to coverage for the ownership,
   Spouse or party to a civil union recognized under          maintenance, or use of "covered autos" provided
   New Jersey law.                                            under the Commercial Liability Umbrella Coverage
                                                              Part, the term '1amily member" is replaced by the
B. Under the Commercial Auto Coverage Part, the               following:
   term "family member" is replaced by the following:
                                                              "Family member" means a person related to you
   "Family member" means a person related to the:             by blood, adoption, marriage or civil union recog-
   1. Individual Named Insured by blood, adoption,            nized under New Jersey law, who is a resident of
      marriage or civil union recognized under New            your household, including a ward or foster child.
      Jersey law, who is a resident of such Named
      lnsured's household, including a ward or foster
      child; or
   2. Individual named in the Schedule by blood,
      adoption, marriage or civil union recognized
      under New Jersey law, who is a resident of the
      individual's household, including a ward or fos-
      ter child, if the Drive Other Car Coverage -
      Broadened Coverage For Named Individual
      Endorsement is attached.




IL 01 410908                         © Insurance Services Office, Inc., 2008                       Page 1 of 1
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 32 of 67 PageID: 48




                                                                                                       IL 02 08 09 07

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NEW JERSEY CHANGES-CANCELLATION
                         AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

A. Pursuant to New Jersey law, this policy cannot be                         (b) Existence of a moral hazard, as
   cancelled or nonrenewed for any underwriting rea-                             defined in N.J.A.C. 11:1-20.2(1) as
   son or guideline which is arbitrary, capricious or                            follows:
   unfairly discriminatory or without adequate prior                            (i) ''The risk, danger or probability
   notice to the insured. The underwriting reasons or                               that the insured will destroy, or
   guidelines that an insurer can use to cancel or                                  permit to be destroyed, the in-
   nonrenew this policy are maintained by the insurer                               sured property for the purpose of
   in writing and will be furnished to the insured                                  collecting the insurance pro-
   and/or the insured's lawful representative upon                                  ceeds. Any change in the circum-
   written request.                                                                 stances of an insured that will in-
   This provision shall not apply to any policy which                               crease the probability of such a
   has been in effect for less than 60 days at the time                             destruction may be considered a
   notice of cancellation is mailed or delivered, un-                               'moral hazard"'; and
   less the policy is a renewal policy.                                         (ii) ''The substantial risk, danger or
B. Paragraph 2. of the Cancellation Common Policy                                    probability that the character, cir-
   Condition is replaced by the following:                                           cumstances or personal habits of
    2. If this policy has been in effect for less than 60                            the insured may increase the
       days, we may cancel this policy for any reason                                possibility of loss 0< liability for
       subject to the following:                                                     which an insurer will be held re-
                                                                                     sponsible. Any change in the
        a. We may cancel this policy by mailing or                                   character or circumstances of an
            delivering to the first Named Insured and                                individual, corporate, partnership
            any person entitled to notice under this pol-                            or other insured that will increase
             icy written notice, of cancellation, at least:                          the probability of such a loss or
           ( 1) 10 days before the effective date of                                 liability may be considered a
                 cancellation if we cancel f0<:                                      'moral hazard"'.
                (a) Nonpayment of premium; or




IL 02 08 09 07                                © ISO Properties, lnc., 2006                                 Page 1 of 3      0
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 33 of 67 PageID: 49




         (2) 30 days before the effective date of                   (12) Failure by the insured to provide rea-
              cancellation if we cancel for any other                      sonable and necessary underwriting in-
              reason.                                                      formation to us upon written request
      b. In the notice of cancellation which is sent to                    therefore and a reasonable opportunity
          the first Named Insured, we will state the                       to respond.
          reason for cancellation.                                  (13) Agency termination, provided:
C. The following is added to the Cancellation Com-                        (a) We document that replacement
   mon Policy Condition:                                                       coverage at comparable rates and
   7. Cancellation Of Policies In Effect For 60                                terms has been provided to the first
      Days Or More                                                             Named Insured, and we have in-
                                                                               formed the first Named Insured, in
      a. If this policy has been in effect for 60 days                         writing, of the right to continue cov-
          or more, or is a renewal of a policy we is-                          erage with us; or
          sued, we may cancel this policy only for
          one or more of the following reasons:                           (b) We have informed the first Named
                                                                               Insured, in writing, of the right to con-
         (1) Nonpayment of premium;                                            tinue coverage with us and the first
         (2) Existence of a moral hazard, as defined                           Named Insured has agreed, in writ-
              in N.J.A.C. 11:1-20.2(f);                                        ing, to the cancellation or nonrenew-
                                                                               al based on the termination of the
         (3) Material misrepresentation or nondisclo-
              sure to us of a material fact at the time                        first Named lnsured's appointed
              of acceptance of the risk;                                       agent.
         (4) Increased hazard or material change in                 (14) Any other reasons in accordance with
                                                                           our underwriting guidelines for cancella-
              the risk assumed which we could not
              have reasonably contemplated at the                          tion of commercial lines coverage.
              time of assumption of the risk;                      b. If we cancel this policy based on Paragraph
                                                                      7 .a.(1) or (2) above, we will mail or deliver a
         (5) Substantial breaches of contractual
              duties, conditions or warranties that ma-               written notice, to the first Named Insured
                                                                      and any person entitled to notice under this
              terially affect the nature andlor insurabil-
                                                                      policy, at least 10 days before the effective
              ity of the risk;
                                                                      date of cancellation. If we cancel this policy
         (6) Lack of cooperation from the insured on                  for any other reason listed above, we will
              loss control matters materially affecting               mail or deliver a written notice to the first
              insurability of the risk;                               Named Insured and any person entitled to
         (7) Fraudulent acts against us by the in-                    notice under this policy, not more than 120
              sured or its representative that material-              days nor less than 30 days before the effec-
              ly affect the nature of the risk insured;               tive date of such cancellation.
         (8) Loss of or reduction in available insur-              c. In the notice of cancellation which is sent to
              ance capacity;                                          the first Named Insured, we will state the
                                                                      reason for cancellation. For cancellation
         (9) Material increase in exposure arising out                due to the nonpayment of premium, the no-
              of changes in statutory or case law sub-
                                                                      tice will state the effect of nonpayment by
              sequent to the issuance of the insurance                the due date. Cancellation for nonpayment
              contract or any subsequent renewal;
                                                                      of premium will not be effective if payment
       (10) Loss of or substantial changes in appli-                  of the amount due is made before the effec-
              cable reinsurance;                                      tive date set forth in the notice.
       (11) Failure by the insured to comply with                  d. Notice will be sent to the last mailing ad-
              any Federal, State or local fire, health,               dresses known to us, by:
              safety or building or construction regula-             (1) Certified mail; or
              tion, law or ordinance with respect to an
              insured risk which substantially increas-              (2) First dass mail, if we have obtained
              es any hazard insured against within 60                      from the post office a date stamped
              days of written notification of a violation                  proof of mailing showing names and ad-
              of any such law, regulation or ordinance;                    dresses.




Page 2 of 3                                  © ISO Properties, lnc., 2006                              IL 02 08 09 07      0
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 34 of 67 PageID: 50




      e. We need not send notice of cancellation if             2. This notice will be sent to the first Named In-
         you have:                                                 sured at the last mailing address known to us
         ( 1) Replaced coverage elsewhere; or                      by:
         (2) Specifically requested termination.                    a. Certified mail; or
D. The following is added and supersedes any other                  b. First class mail, ii we have obtained from
                                                                       the post office a date stamped proof of
   provision to the contrary:
                                                                       mailing showing the first Named lnsured's
   NONRENEWAL                                                          name and address.
   1. We may elect not to renew this policy for any             3. We need not mail or deliver this notice ii you
      reason permitted to cancel it. If we elect not to            have:
      renew this policy, we will mail a notice ol non-
      renewal, stating the reasons for nonrenewal, to               a. Replaced coverage elsewhere; 0<
      the first Named Insured at least 30 days but                  b. Specifically requested termination.
      not more than 120 days betore the expiration
      date of this policy. If this policy does not have a
      fixed expiration date, it shall be deemed to ex-
      pire annually on the anniversary of its incep-
      tion.




IL 02 08 09 07                               © ISO Properties, lnc., 2006                              Page 3 of 3   0
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 35 of 67 PageID: 51
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 36 of 67 PageID: 52




FORM MCS.-90    R$-/ised Ol/05/2017                                                                                                                   OMB No,: 2J.2HOOI                    Expir.rtioa: OJ/lJ/2020

                                                                                                                       jusoot Nwnbcr:               2812473                  Date Rccctvcd:


                j.Falcral Agency ;:i.�· 11<4 t'(ni.!11t1 l)r �lOn)(H", ;,:;d ;, f)t1$h!I i$ ™)I r«1uir�I II) re�oud II), o(lr Shall:, 11e.rwn be suhjl!(t fl•• pet�II)' for 11iturt ll•O(l(nply
                with 11 (ull.."<.lioi, ufi11fo11nati,:;11 �ul.1.k<.t ,., tJ� 1t>,Jui1<1:nc1m> of tJ1<d'�v,..r,....OJk �tlllivn A�l unb� tl111t �011,..�ti.J11 vf i11Jv11tullii,11 Ji)JtlAJ) a un,,..ot
                v,,1Ud 0.\1.'B C-0ntrol Nt1mlxr. Toe OMSCootrol Nunilcr for lh.ii inforin.itton ,olk.Won 1, itu,.coos. Pub!!.: Kp,oclinf! :<,J 1hrs .;o!lo:uon crtatormauon
                ls ci;11uw1c,l 10 be �proldtu:oldr 2 intou,� per r�poo�e. l.JKl1.uJfog cbc tuoe Icr 1�lewln11 lostrucil-011.s. g;.,1h«l!Q! 1hc ,!.,,,, 11cc,le,I. iltl\lt;ompletlng i11Jt.l
                 te\'it')',•L,g llteccllledion ul inbrmaticrn. All respoiuo to thl'I colb:lion Qf rlh,nnalion �n:, w.1111d:ill)1y.Send cotrunenb ttg;,nling thU burde11 edimate or
                                                                                                                          ·,.s
                ;my ,:tl)t!, :::,,m. t ,+f thi11-..ulll.'(. !i.,ri uf 'nf;Jfnl.ltj1.>n. i111.lu<liO,S:>J�'t).i1.K1\ fvf ttci!J� 1.1,i� t-111.Jt:11 11,: lnf,111(1�liu11 C,1111:>. lt,•11 C!c.:.rJ1l..t OITt,t,. N.'tklal
                 Mc.1111>, (;:wfX'1 $o,/,1y AJJ11i!fr:tr-.ilk,1.,_ MC· R.Kr\, \'l,"-'1U�c,11, 1) C. 20590.


      United StalG5 Department Of Tran:spOrlatiOn
      Fod.,.11 Motor C.rirrier S.rifoty Adnii•i5tr.ritio•


                Endorsement for Motor Carrier Policies of Insurance for Public Liability
                under Sections 29 and 30 of the Motor Carrier Act of 1980

                FORM MCS-90
                Issued to        Frcightway Logistics LLC                                                                             of Nc-w Jersey
                               (,\l,1J1,,1 Carr,..,. ,wmr)                                                                                 (,\l,1Mr C.oT>l'l,Y'f.W.1' or pnrvm(t!)
                                                           on this � da)' of Deee1nber                                           .�
                Amending Policy Number. _P_C_l_7__
                                                 1 8_0_6
                                                   2                                                            Eff•ctivt Oat•: _1_2!_1_4'
                                                                                                                                       ' _2_0_
                                                                                                                                           ; _1 7                                _




                The policy to which this endorsement is anached providespr'mary or excess insurance, as indicated for the limits shown (check ontyone}:
                     @ 1hi.�i,mmm.:r uprimury•ar.:l tn:' tvllrt}""':Y)''ii,rll 11,:t br /i,'IDk f,.,ramr.:.m!s i•i r:1:,-r»·r/$.2�<�1(�112!
                                                                                                                                        1 ��1 )1(�-----J,1rr.a.-J1
                                                                                                                                                  >                r,uJJ.-.111.
                     Q 1iiis ltU.lfl'd!liY h t.vus; 11ivJ !l't l(llllftllf)' ifcml tlflf br !i,aMt 1tD.r m1,mmt< 111 f'X<tCS f>j:J,                   for ro,-11 .u\·i,l1ml ir,tX,.\'$�<efthY
                         Ul.!drA)"ll,,.tt k��tt "fS                                      for c11.J1 o.:ddou.
                \Vhenever requi'ed by the Federal Motor Carriet Safety Administration (FMCSA}, lhe company aqrees to furni5h lheFMCSAa duplicate ol
                said p�K:)• and all its endorsements. Thecomparr; else aqrees, upon telephone request by an autho,ized representative of the FA1CSA.
                toverH)' thnt thepolky is in force as of 3 p�.rticula(dt1te. The telephone number to Cl'II is: 800.257.5590
                C.tnt:t?ll.iltion Q( I.his l?f'ld¢r54?mC?nl m<1y I)'? qffq¢t<l?d by thq comp.tin)' Qf thq insvr'!d by9ivin9 (I) thirty•fi\'P. (3.$) d.iys noticq in writing to
                I he other p.1t1.y (said 35 days notice to com meoce from I he dale tho notice is n,allcd,. proor of mailing sl\aU he sufficient p,oof of not:(:¢},
                and (2) if the insured is subject to the FI/.C:SA's registration recuiremeots under 49 U.S.\_ 13901 by providing thirty{.30) days notk:e to
                the Ft,tCSA Iscld 30 d.tys notkc to commence from the date the notice is received by the FMCSA at it">cFtcc in V/ashington, O::}.



                 Filings rrust be transmitted on line via the Internet at http://www.fmcsa.dot.gov/urs.




                                                                                                                                                                                             (continued on nextpoge)


                                                                                      FORM MOS-90 Page 1 of 3
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 37 of 67 PageID: 53




FORM MCS.-90   R$-/ised Ol/05/2017                                                                                              OMB No,: 2J.2HOOI               Expir.rtioa: OJ/lJ/2020




   DEFINITIONS AS USED IN TH IS ENDORSEMENT

               Acddent lnc;lucf�s contlnoous or repeated exfX)SIJr� IQ oondiOonsor                       Erwlronmenta/ llestororlon rreens r1:s1!1utlon ro, the ioss, damage,
               which <ewlts in bodily in;ury, propertydamag� or environmental                            � destruction of natural resources arising out of lhe accidental
               damage\vhich the insured neither expected nor intended.                                   di;charge, disper.xll, releesece escape into or upcn the land,
               Motor Vehkle means a land vehicle, machine, tru(k, tractor, trailer,                      atmosphe1e, watercourse, or body of water, ofany cornmor!ity
               or s�rnil1<1Ue1 propctlletf or drawn by 1nl:'Chani:al power and used on                   transported ty a motor carrier. This shal induje the cost of removal
               a highway for uansport11�9 s:,r<ll)erty, or any corrl:inalion thereof.                    and the coS1 of necessary measures taken to minimize or mitigate
                                                                                                         demeqe to human healtl\ the natural environment, fish. shellfish,
               BodHy Injury means injury lo the body, ;ic..kn�s. Of disease to any
                                                                                                         ondwildtif�.
               person, induding death resulting from any ofihese.
                                                                                                         Public LlobilUy �ans li(lbiity fo, bodily injl.ll)', propeftydi,m.,g�.
               Property Damoge me.,nsC�magt to or lossofvse of 1-,ngiblt
                                                                                                         and environmental restoration.
               property.


               The inswance poli::y to which this endorsement is au.ached                                o, viola1ion thereof, shall retleve the COIT'P<Jll)' from liability or
               provides automobile liability insl.l'an<.eand is amended to assure                        from lhP. p;lymPnl o=.-:,ny fin�ljud9n'W'nt. within rh� llm1t,; <>f
               cornpllanc� by the Insured, within t� li'nits stated herein, as a                         r.ihilil>· t·,P.1f'in d(>'-<ril�,1. itrP�PP.<'lhtP or lhP lir\t!r)(i;,,I <011t1i1inn,
               motor carrier of properly, with Section;. 29and .30of the Mo1or                           lnsol�ncv or banknJptcy of the Insured. However, all terms,
               Carrier Act of 1980 and the rules and regulations ot the Federal                          conditions, and limitations in thepolky to which the endorsement
               Motor CorriCt" Sofety Mministrotion (.FMCSA),                                             i'i<1llr1c:hprf ,;hnf remain in f11II k:·1<:t•<1nd r.ffp�·, a<. :f1ndirvJ bc�IWPPn
               Inconsideration of the premium stated in the policy to which this                         the insured and theoompany. The insured agrees to reimburse
               endotSerne-nt i.sa1tache?d, the insure-, (lhC!comp3ny) agrees to pay,                     the companyf0< any pa-1mei1t made by lhe comp,a,,y on eccccnt
               wilhin thp limit so( li.,hilrl>• df"<>(rihP.d hPrP.·n, .t")' fini'11 judgmt>nt            of any accidenl,dairn, or suit invoNinga bread, of the terms of
               recovered agQinst theinsured for public liability rEsu1ting from                          the policy, and for any paymenl that thecornpany would not have
               negligence in the operation. maintenance or use of motor vehicles                         been obli93t� to make under the provisions of the p.olicy �cept
               �lhf."!'1 I() 1 l'IP f,r.,"'I( i,tl 1p',flf)Ot;ihili1y (@(IIJilPIIWlll q'lf 51:>r lion�   for 1he �eement c:ontalned in this enrtorserrent.
               29and 30of lhe Mo1orCarrier Ac1 of 1980 ,egardless ofwhether                              II ls further understood and agre-ed that, upon f.:lllureoflhe
               01 no:; Pach motor ,,phklP 11;-;p?t:ifir;ill>• t1Pc..lihFrl in 1hP po!ky                  ,omp.:iny1op;,y.:ut; finaljudgmPnl 1@rOVPtM<'l!)rlln,11hP ini.urPd
               ond whether or not wch negligenc�o«ur� on anyroute 01 in                                  es provided hc1M, thejudgmenl creditor may maintain an ac1ion
               any te1ritory autho,ized lo be served by theinsu,ed 01 else....•1e1e,                     in any cour l of c:onipelenl ju1i:Wiclion again.1-t the con,pany lo
               $u<;l1 in�Jrt1n(:P. as l,;,1·rordt'(l, fcM r,uhllc l;1h'llly, rlc+''- 001 ,1p;'1fy        compel such      paym,e,u,
               10 injury to or death of the insured'. employees while engaged in                         The limibof the conap�ny·� liability fur the amounts prescribed
               tbe course of lheiremploymenl, orpropefty transported by the                              in this endorsemenl apply separately lo each accident and any
               ins1.11�d.ctcsignot«I (IS c�rgo. It is understood ond :.gre<?d th(lt                      payment uncter the policy because of anyoneacclden1 shall not
               no condition, provisicn, stipulation, or limil<'!tion contained in                        Of)ffote to reduce the lii:,bility of the company fof the payment of
               tbe po!ky, this endorsement, or any other endorsement thereon,                            (m�I judgmenlS re.su-ltin;:1 horn eny other ecccent.




                                                                                                                                                                  (continued on nextpoge)


                                                                           FORM MOS-90 Page 2 of 3
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 38 of 67 PageID: 54




FORM MCS.-90   R$-/ised Ol/05/2017                                                                                    OMB No,: 2J.2HOOI             Expir.rtioa: OJ/lJ/2020




   SCHEDULE OF LIMITS - PUBLIC LIABILITY

                Type of carriage                                                   Commodity transported                                                  January 1, 1985
                (l)For-hire {in inte,rsiateorforeign commerce, with a              Propeny <nonhazardous)                                                        S?S0,000
                gross vehicle V\'Cight r.iting of 10,000or more pounds).
                (2)For·hireand Pri�ate(in interst.:ite, foreign, or                1-t.:!.za,dr.,us svbstaflf.'f.'S. as defir)f!d in49 CFR 171.8,              $S,OOO,OOO
                in1,as1at�comn,er-ce. wilh a 9,oss vehicle\veighl titling          trar1spo.-1�d in cargo tanks. poi-rnble 1.-.,11<s. ot hO,W('r··
                of 10,000ormore      pou,�s}.                                      type veblctes with capacl1!es in excess of 3,500 water
                                                                                   galSons; or in bulk Division 1.1, 12, and 1..3 materials,
                                                                                   Division 2.3, Hazard Zone A, or Division 6.1, Packing
                                                                                   Group I, M;,zaird zeoe A m.,teri.til; in bl.Ilk Division 2 1 or
                                                                                   2.2;or highway route conrrolle<I quan1111es or a Oass 7
                                                                                   materlal.as defined rl 49 CFR 113 40.t
                (3) For-hire and Private(in interstate or fo,eign                 Oillisted in 49 CFR 172 101; hazardous waste,                                 $1,000,000
                commerce, in anyquantity;or in intrastate commerce,               hazardous materials. and hazardous substances
                in bulk only; with -'91'0SS vchi<Sc "'�ight 1'3ting of            defined in 4.9 CFR..11.LS ;,n,d nsted in 49 CF"R 1U 101,
                10,000or more pounds).                                             but not mentioned in (2)above or (.a) below.
                (4)For-hire and Pri�ate(ln hterstate orfo1ei0')                    AnyquantityofOivision 1.1, 1.2,or l.3material;any                           $$.000,000
                commerce, with a gross vehlde weight rating of less                quantity of a Division 2.3, Hazard Zone A, or Division
                than 10.000 pounds}.                                               6.1, Packing Group l Hazard Zone A material; or
                                                                                   highv,,iy route controUed quantities of a Oas.s 7
                                                                                   matenel es detioed in4:)qR 173403.
                •™ seheduleofllmits shown does Mt prc:widecO\fetage.. T!'t.elitni� sho·Nf'l in thesd\edute art> for it1f0tmati0nputposesont,-.




                                                                    FORM MOS.go Page S of S
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 39 of 67 PageID: 55




  POLICY NUMBER:                                                                              COMMERCIAL AUTO
                                                                                                  CA23981013

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      TRAILER INTERCHANGE COVERAGE
  This endorsement modifies insurance providec under the following:

     BUSINESS AUTO COVERAGE FORM

  Wth respect :o coverage provided by this encorsement. the provisions of the Coverage Form apply unless
  mocified by the endorsement.
  This endorsement changes the policy effective on the inception date of the policy unless another date is indicatec
  below.


  I Named Insured:
  Enclorsement Effective Date:


                                                    SCHEDULE

                                                                                                 Estimated
    Coveraaes                      Limit Of Insurance And Deductible                             Premium
  Comprehensive      Least Of Actual Cash Value, Cost Of Repair, Or                       s
                     $                         Limit Of Insurance
                     $                         Deductible For Each Covered Trailer
  Specified          Least Of Actual Cash Value, Cost Of Repair, Or                       s
  Causes Of          $                         Limit Of Insurance
  Loss
                     $                         Decluctible For Each Covered Trailer
  Collision          Least Of Actual Cash Value, Cost Of Repair, Or                       s
                     $                        Limit Of Insurance
                     $                            Decluctible For Each Covered Trailer
  Fire               Least Of Actual Cash Value, Cost Of Repair, Or                       s
                     $                        Limit Of Insurance
                     $                        Deductible For Each Covered Trailer
  Fire And Theft     Least Of Actual Cash Value, Cost Of Repair, Or                       s
                     $                        Limit Of Insurance
                     $                        Deductible For Each Covered Trailer
  Information reauired to comolete this Schedule. if not shown above. will be shown in the Declarations.




  CA239S1013                           © Insurance Services Office. Inc.. 2011                          Page 1 of3
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 40 of 67 PageID: 56




  This encorsement provides only the coverage for                 2. Vve have the right and cuty to defend any
  •ivhich a premium is shown in the Schecule.                        "insured" against a ''suit" asking for these
  A. Coverage                                                        damages. However. we have no duty to defenc
                                                                     any "i nsurec' against a "suit" seeking damages
       1. Vve will pay all sums you legally must pay as              for any "loss'' to which :his insurance does not
          damages because of "loss" to a "traile(' you               apply. We may investigate and settle any daim
          don't own or its equipment under.                          or ''suit" as we consider appropria:e. Our du:y
        a. Comprehensive Coverage                                     to defenc or settle ends for a coverage when
            From any cause except.                                    the Limit of Insurance for that coverage has
                                                                      been exhaustec by payment of judgments or
           (1) The ·1raile(s" collision with another                  settlements.
               object; or
                                                                  3. Coverage Extensions
          (2) The "trailer"s · overturn.
                                                                      The following applies as Supplemen:ary
        b. Specified Causes Of Loss Coverage                          Payments. We will pay for you:
            Causec by:                                                a. All expenses we incur.
           (1) Fire, lightning or explosion;                          b. The cast of bonds to release attachments,
           (2) Theft:                                                    but only for bone amounts v,n:hin our Limit
                                                                         of Insurance.
           (3) Windstorm. hail or earthquake;
                                                                      c. All reasonable expenses incurred at our
          (4) Flood;                                                     recuest including actual loss of earnings up
          (5) Mischief or vandalism; or                                  to $250 a day because of time off from
          (6) The sinking, burning, collision or                         work.
              derailnent        of    any    oonveyance              d. All court costs taxed againstthe 'insured" in
              transporting the "trailer'.                               any "suit" against the "insured' \•1e defend.
        c. Collision Coverage                                           However, these payments do not include
                                                                        attorneys' fees or attorneys' expenses
           Causec by.                                                   taxed against the "insurec".
          (1) The 'lraile(s" collision with another                  e. All interest on the full amount of any
              object; or                                                judgment that accrues after entry of the
          (2) The "trailer"s · overturn.                                judgment; but our duty to pay interest ends
        d. Fire Coverage                                                when we have paid, offered to pay, or
                                                                        deposi:ed in cour: the par. of the judgment
           Causec by:                                                   that is within our Limit of Insurance.
          (1) Fire, lightning or explosion: or                       These payments wil I not reduce the Limit of
          (2) The sinking, burning. collision or                     Insurance.
              derailnent        of    any    corweyance        B. Exclusions
              transporting the "trailer",
                                                                  1. Vve will not pay for "loss" causec by or resulting
        e. Fire And Theft Coverage                                   from any of :he following. Such "loss" is
           Causec by:                                                excluded regardless of any other cause or
                                                                     event that contribu:es concurrently or in any
          (1) Fire, lightning or explosion:
                                                                     sequence to the "loss".
          (2) Theft; or
                                                                      a. Nuclear Hazard
          (3) The sinking, burning, collision or
                                                                         (1) The explosion of any weapon employing
               derailnent      of     any      oonveyance
               transporting the "trailer".                                   atomic fission or fusion or
                                                                         (2) Nuclear reacnon or radiation, or
                                                                             radioactive contamination.   however
                                                                            causec.




  Page2of 3                              © Insurance Services Office. Inc.. 2011                      CA23981013
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 41 of 67 PageID: 57




        b. War Or Military Action                                2. The cost of repairing or replacing the da magec
          (1) War, including undeclared or civil war:                or stolen property with other property of like
                                                                     kind anc quality.
           (21 Warlike ac1ion by a military 'orce.
               i nclucing action in        hinden ng or          3. The Limit Of Insurance shown in the
               defending against an actual or expectec               Declarations.
               attack. by any government. sovereign or        D. Deductible
               other authonty using military personnel           For each covered "lraile(', our obligation to pay.
               or other agents; or
                                                                 1. The actual cash value of the damaged or
           (3) Insurrection,    rebellion,     revolution.          stolen property as of the ti me of the "loss" ,,viii
                usurpec power or ac:ion :aken by                     be recuced by the applicable decuctible shown
               governmental authority in hindering or               in the Declarations.
              defending against any of these.
                                                                 2. The cost of repairing or replacing the damagec
     2. We will not pay for loss of use                             or slolen property •ivith propertY of Ii ke kine anc
     3. Other Exclusions                                            quality will be reduced by the applicable
        We will not pay for "loss" due and confi nee to.            deductible shown in the Declarations, or
        a. Wear anc tear. freezing. mechanical or                3. The damages for "loss" that would otherwise
           electrical breakdown.                                     be payal::le will be reduced by the applicable
                                                                    deductible shown in the Schedule prior 10 the
        b. Blowouts. punctures or other road damage                 application of the Limit Of Insurance shown in
           to tires.                                                the Declarations.
        This exclusion does not apply to "loss"               E. Additional Definitions
        resulting from the total theft of a coverec
        "auto".                                                  As used in this endorsement:
  C. Limit Of Insurance                                          "Trailer" includes a semitrailer or a dolly usec to
                                                                 convert a semttrailer into a trailer. But for Trailer
     The moot we wil I pay for toss" to any one "traler"         Interchange Coverage only, "trailer" a Isa includes
     is lhe least of the following amounts.                      a container.
      1. The actual cash value of the damaged or
         stoten property at lhe time of the "loss".




  CA239S1013                            © Insurance services Office. Inc.. 2011                            Page3of3
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 42 of 67 PageID: 58




    POLICY NUMBER:                                                                               COMMERCIAL AUTO
                                                                                                        CA21141016

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

             NEW JERSEY UNINSURED AND UNDERINSURED
                      MOTORISTS COVERAGE
    F0< a covered "aulo" licensed or principally garaged in. or ·auto dealer operations.. conducted in. New Jersey. this
    endorsement modifies insurance provided under the followlog:

       AUTO DEALERS COVERAGE FORM
       BUSINESS AUTO COVERAGE FORM
       MOTOR CARRIER COVERAGE FORM


    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by the encorsement
    This endorsement changes the Policy effective on the inception date of the Policy unless another date is indicated
    below.

    ramed Insured:

    Endorsement Effective Date:


                                                       SCHEDULE


     Limit Of Insurance: $                                               Each "Accident"

    Information reouired to comolete this Schedule, if not shown above, will be shown in the Declarations.


    A. Coverage                                                        b. A tentative settlement has been made
       1. We will pay all sums the ..insured.. is legally                 between an "insured" and the insurer of an
          entiUed to recover as compensatory damages                      "underinsured motor vehicle· and we:
          from the owner or driver of an "uninsured motor                 (1) Have been given prompt written notice
          vehicle" or an "ooderinsured motor vehicle".                        of such tentative settlement; and
          The damages must result from ..bodily injury"
                                                                          (2) Advance payment to the ..insured.. in an
          sustained by the "insured". 0< ..properly                           amount equal to the tentative settlement
          damage" caused by an "accident". The owner's                        within 30 days after receipt of
          or driver's liability for these damages must                        notification.
          resull from the ownership, maintenance or use
          of an "uninsured motor vehiele" or an                     3. Any judgment for damages arising out or a
          "underinsured motor vehicle".                                "suit" brought without our written consent is not
                                                                       binding on us.
       2. With respect to damages resulting from an
          ·accideni- \4Ath an 'underinsurad motor               B. Who Is An Insured
          vehicle", we will pay under this coverage only if         If the Named Insured is designated in the
          Paragraph a. or b. below applies:                         Schedule or Declarations as:
          a. The limit of any applicable liability bonds or         1. An indMduat, then the following are "insureds":
             policies has been exhausted by judgments                  a. The Named        Insured   and   any ..family
             0< payments; 0<
                                                                          members".




    CA 21141016                           © Insurance SeNices Office. mc., 2016                            Page 1 016
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 43 of 67 PageID: 59




          b. Anyone else "occupying" a covered •auto•               8. "Property damage" caused by a hit-and-run
             or a temporary substitute for a covered                   vehide.
             "auto", The covered "auto" must be out of              9. Punitive or exemplary damages.
             service because of its breakdown, repair,
             servicing, "loss" or destruction.                     10. "Bodily injury" or "property damage" sustained
                                                                       by any "insured" who is an owner of a motor
          c. Anyone for damages he or she is entitled to               vehide:
             recover because of "bodily injury" sustained
             by another "insured".                                     a. lnst.l"ed under a basic automobile insurance
                                                                           policy issued in accordance with New
       2. A partnership, limited liability company,                        Jersey law or regulation; or
          corporation or any other form of organization,
          then the following are "insureds":                           b. Required to be insured in accordance with
                                                                           New Jersey law or regulation, but not
          a. Anyone "occupying• a covered •auto" or a                      insured for this coverage or any similar
             temporary substitute for a covered "auto".                    coverage.
             The covered "auto" must be out of service
             because of its breakdown, repair, servicing,              However, this exclusion does not apply to an
             "loss" or destruction.                                    individual Named Insured, and such Named
                                                                       lnsured's spouse, unless tile individual Named
          b. Anyone for damages he or she is entitled to               Insured or such Named lnsured's spouse is
             recover because of "bodily injury" sustained
                                                                       "occupyinq", at the time of an "accident", a
             by another "insured".                                     motor vehicle descr bed in Subparagraph a. or
          c. The Named lnstxed for "property damage"                   b. above.
             only.                                                 11. "Bodily injury" or "property damage" arising
    C. Exclusions                                                      directty or indireelly out of:
       This insurance does not apply to any of the                     a. War, including undeclared or civil war;
       following:                                                      b. Warlike action by a military force, including
       1. With respect to an 'uninsured motor vehicle",                   action in hindering or defending against an
           any claim settled witllout our consent.                        actual or expected anack, by any
       2. Damages for pain, suffering and inconvenience                   government, sovereign or other authority
           resulting from "bodily injury" caused by an                    using military personnel or other agents; or
           "accident" involving an "uninsured motor                    c. lnserrecnon, rebellion, revolution, usurped
           vehicle· or an "underinsured motor vehicle",                   power, or action taken by governmental
          unless the injured person has a legal right to                  authority in hindering or defending against
          recover damages for such pain, suffering and                    any of these.
          inconvenience under the New Jersey                     0. Limit Of Insurance
          Automobile Reparation Reform Act. The
          injured person's legal right to recover damages           1. Regardless of the number or covered "autos",
          for pain, suffering and inconvenience under the              "insureds", premiums paid, claims made or
          New Jersey Automobile Reparation Reform Acl.                 vehides involved in the "accident", the Limit Of
          will be determined by the liability tort limitation,         lnsuranoe shown in the Schedule or
          if any, applicable to that person.                           Declarations for Uninsured Motorists Coverage
                                                                       and Underinsured Motorists Coverage is the
       3. The direct or indirect benefit of any insurer or             most we will pay for all damages resulting from
          self-insurer under any workers' compensation,
                                                                       any one "accident" with an "uninsured motor
          disability benefits or similar law.                          vehicie" or an "underinsured motor vehicle·.
       4. The direct or indirect benefit of any insurer of             a. However, subject to our maximum Limit of
          property.                                                       Insurance for this coverage, if:
       5. Anyone using a vehicle without a reasonable
                                                                         (1) An "insured" is not the individual Named
          belief that the person is entitled to do so.                       Insured under this Policy;
       6. "Property damage· for which the "insured" has                  (2) That "insured" is an individual Named
          been or is entitled to be compensated by other                     Insured under one or more other
          property or physical damage insurance.                             policies providing similar coverage: and
       7. The first $500 of the amount ol "property                      (3) All such other policies have a Limit of
          damage" to the property or each "insured" as                       Insurance for similar coverage which is
          the result or any one ·accident".                                  less Ulan the Limit of Insurance for tllis
                                                                             coverage;




    Page 2 of 6                            © Insurance Services Office. Inc.• 2016                    CA 211410 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 44 of 67 PageID: 60




            then the most we will pay for all damages       E. Changes tn Conditions
            resulting from any one "accidenf' \Vitll an        The Conditions are changed for Ur.nsured And
            "uninsured     motor   vehicle"    Of    an        Underinsured Motorists Coverage as follows:
            'underinsured motor vehicle· shall not
            exoeed the hig,est applicable Limn of              1. Other Insurance in the Auto Dealers and
            Insurance under any Coverage Form or                  Business Auto Coverage Fom,s and Other
            policy providiog coverage to that "insured"           Insurance - Primary And Excess Insurance
            as an individual Named Insured.                       Provisions in the Motor Carrier Coverage
                                                                  Form are replaced by the following:
         b. However, subject to our maximum Limit of
            Insurance for this ooverage, if:                      If there is other applicable insurance available
                                                                  under one or more policies or provisions of
           (1) An "insured" is not the individual Named           coverage:
               Insured under this Policy or any other
               policy;                                            a. The maximum reoovery under all Coverage
                                                                       Fomis or policies combined may equal but
           (2) That "insured" is insured as a "family                  not exceed the highest applicable limit for
               member" under one or more other                        any one vehicle under any Coverage Form
               policies providing similar coverage; and               or policy providing coverage on either a
           (3) All such other policies have a Limit of                primary or excess basis.
               Insurance for similar coverage which is                However, if an "insured" is:
               less than the Limit of Insurance for this
               coverage;                                             (1) An individual Named Insured under one
                                                                         or more policies providing similar
            then the most we will pay for all damages                    ooverage;
            resulliog from any one "accident" with an
            "uninsured     motor   vehicle"    or an                 (2) Not "occupying" a vehicle owned by that
            'underinsured motor vehicle· shall not                       individual Named Insured; and
            exoeed the hig,est applicable Limn of                    (3) Not an "employee" of a business or
            Insurance under any Coverage Form or                         corporate entity designated in the
            policy providiog coverage to that "insured"                  Schedule or Declarations as a Named
            as a "family member".                                        Insured;
         However, Paragraphs D.1.a. and D.1.b. do not                 then any recovery for damages for "bodily
         apply to "employees" of a business or                        injury" or "property damage" for that
         corporate entity designated in the Schedule or               "insured" may equal oot not exceed the
         Declarations as a Named Insured.                             lighest applicable limit for any one vehicle
      2. With respect to damages resulting from an                    under any Coverage Form or policy
         "accident" involving an "uninsured motor                     providing coverage to that "insured" as an
         vehicle", we will not make a duplicate payment               individual Named Insured.
         under this coverage for any element of "loss"                However, if an "insured� is:
         for which payment has been made by or for
                                                                        (a) Insured as a "family member" under
         anyone who is legally responsible.                                 one    or   more     policies   providing
      3. With respect to damages resulting from an                          similar coverage:
         "accident" involving an "underinsured motor
                                                                        (b) Not an individual Named Insured
         vehicle", the Limit of Insurance shall be
                                                                            under this or any other policy; and
         reduoed by all sums paid by or for anyone who
         may be legally responsible. includiog all sums                 (c) Not an "employee" of a business or
         paid under tlis Coverage Form's Covered                            corporate entily designated in the
         Autos Liability Coverage.                                          Schedule or Declarations as a
                                                                            Named Insured;
      4. No one will be entitled to receive duplicate
         payments for the same elements of "loss"                     then any recovery for damages for "bodily
         under this Coverage Form and any Liability                   injury• or "property damage" for that
         Coverage form attached to this Coverage Part.                "insured" may equal but not exceed the
                                                                      highest applicable limit for any one vehicle
         We will not pay for any element or "loss· if a
                                                                      under any Coverage Form or policy
         person is entnled to receive payment for the
         same element of "loss" under any personal                    providing ooverage to that "insured" as a
                                                                      "family member".
         injury protection benefits.




    CA 21141016                        © Insurance Services Office. mc., 2016                           Page 3of6
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 45 of 67 PageID: 61




          b. Any insurance we provide with respect to a             3. Transfer Of Rights Of Recovery Against
             vehicle:                                                  Others To Us is changed by adding the
            (1) The Named Insured does not own; or                     following:
            (2) Owned by the Named Insured or, W the                   If we make any payment and the "insured"
                Named Insured is an individual, any                    recovers from another party. the "insured" shall
                  "family member", that is not a covered
                                                                       hold the proceeds in trust for us and pay us
                "auto" for Uninsured And Underinsured                  back the amount we have paid.
                Motorists Coverage under this Coverage                 Our rights do not apply under this provision
                Form,                                                  with respect to damages caused by an
             shall be excess over any other collectibte                "accidenr with an "underinsured motor vehicle"
             unmsieed motorists or underinsured                        Wwe:
             motorists insurance providing coverage on                 a. Have been given prompt notice, in writing,
             a primary basis.                                             of a tentative settlement between an
          c, H the coverage under this Coverage Form                      •insured" and       the insurer of an
             is provided:                                                 •underinsured motor vehicle"; and
            (1) On a primary basis, we will pay only our
                                                                       b. Fail to advance payment to the "insured' in
                share of the loss that must be paid                       an amount equal to the tentative settlement
                under insurance providing coverage on                     within 30 days after receipt of notification.
                a primary basis. Our share is the                         If we advance payment to the "insured" in
                proportion that our limit of liability bears              an amount equal to the tentative settlement
                to the total of all applicable limits of                  within 30 days after receipt of notification:
                liability for coverage on a primary basis.               (1) That payment will be separate from any
            (2) On an excess basis, we 'Nill pay onty our                     amount the •insured· is entitled to
                share of the loss that must be paid                           recover under the provisions of this
                  under insurance providing ooverage on                       endorsement; and
                  an excess basis. Our share is the                      (2) We also have a right to recover the
                  proportion that our limtt of liability bears                advanced payment.
                  to the total of all applicable limits of
                  liability for coverage on an excess basis.        4. The following condition is added:
       2. Duties In The Event Of Accident, Claim, Suit                 Aroitration
          Or Loss in the Business Auto and Motor                       a. If we and an "insured" disagree whether the
          Carrier Coverage Fonns and Duties ln The                        "insured" is legally entitled to recover
          Event Of Accident, Claim, Offense, Suit,                        damages from the owner or driver of an
          Loss Or Acts, Errors Or Omissions in the                        "uninsured       motor     vehicle"  or     an
          Auto Dealers Coverage Fonn are changed by                       ·underinsured motor vehicle" or do not
          adding the following:                                           agree as to the amount of damages that are
          a. Promptly notify the police if a hit-and-run                  recoverable by that "insured", then the
             driver or "stolen vehicle· is involved; and                  matter may be arbitrated. However.
                                                                          disputes conceming coverage under this
          b. Promptly send us copies of the legal papers                  endorsement may not be aroitrated. Either
             if a "suit" is brought.                                      party may make a written demand for
          c. A person seeking coverage under this                         arbitration. In this event. each party will
             endorsement must also promptty notify us,                    select an arbitrator. The two arbitrators will
             in writing, of a tentative settlement between                select a third. If they cannot agree within 30
             the •insured· and the insurer of an                          days, either may request that selection be
             "underinsured motor vehide", and allO\V us                   made by a judge of a court having
             to advance payment to that "insured" in an                   jurisdiction. Each party will pay the
             amount equal to the tentative settlement                     expenses it incurs and bear the expenses
             within 30 days after receipt of notification to              of the third arbitrator equally.
             preserve Oll' rights against the insurer,
             owner or operator of such ''underinsured
             motor vehicre·.




    Page 4 of 6                            © Insurance Services Office. Inc.. 2016                     CA 211410 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 46 of 67 PageID: 62




          b. Unless     both parties agree otherwise,                     (3) Owned by any governmental unit or
             arbitration will take place in the county in                     agency;
             which the "insured" lives. Local rules of law
                                                                          (4) Insured under a basic automobile
             as to arbitration procedure and evidence                         insurance poltey issued in accordance
             will apply. A decision agreed to by two of                       with New Jersey law or regulation;
             the arbitrators will be binding.
                                                                          (5) Operated on rails or aawler treads;
    F. Additional Definitions
                                                                          (6) Designed for use mainly off public roads
      As used in this endorsement:                                            while not on public roads: or
       1. "Property damage· means damage to a                             (7) While located for use as a residence or
          covered "auto", or lo any property of an
                                                                              premises.
          •insured" while contained in a covered "auto".
                                                                    5. "Underinsured   motor vehicle" means             the
       2. "Family member" means a person related lo an                 following:
          individual Named Insured by blood, marriage,
          or adoption, who is a resident of such Named                 a. With respect to an "insured" who:
          lnsured's household, including a ward or foster                 (1) Is not the individual Named Insured
          child.                                                              under this Policy;
       3. "Occupying'' means in, upon, getting in, on, out                (2) Is an individual Named Insured under
          or off.                                                             one or more other policies providing
       4. ·uninsured motor vehicle" means a land motor                        similar coverage: and
          vehicle or "trailer'':                                          (3) Is not an "employee" of a business or
          a. For which no liability bond or policy applies                    corporate entity designated in the
             at the time of an "accident";                                    Schedule or Declarations as a Named
                                                                              Insured;
          b. For v,hich an insuring or bonding company
             denies coverage or            is or becomes                   "underinsured motor vehicle· means a land
             insolvent:                                                    motor vehicle or "trailer" of any type to
                                                                           which a liability bond or policy applies at the
          c, That, with respect IO oamages for "bodily                     time of an "accident", but its limit of liability
             injury• only, is a hit-and-run vehicle YJtlose                is less than the highest applicable limit of
             operator or owner cannot be identified and                    liability under any Coverage Form or policy
             that hits, or causes an "accident" resulting                  IJl"0\4ding coverage to that "insured" as an
             in "bodily injury'' without hitting:                          individual Named Insured.
            (1) An indMdual Named Insured or any                       b. With respect to an "insured" who:
                 "family member'';
                                                                          (1) Is not the individual Named Insured
            (2) A vehicle that the Named Insured or any                       under this Policy or any other policy;
                 "family member', if the Named Insured
                 is an individual, is "occupying"; or                     (2) Is insured as a "family member" under
                                                                              one or more other policies providing
            (3) A covered "auto";                                             similar coverage: and
          d. For which the only available coverage is a
                                                                          (3) Is not an "employee· of a bosiness or
             special au!omobile pOlicy, as defined by                         corporate entity designated in the
             New Jersey law; or                                               Schedule or Declarations as a Named
          e. Thal is a "stOlen vehicle".                                      Insured;
          However, an "uninsured motor vehicle" does                       "underinsured motor vehicle· means a land
          not include any vehicle:                                         motor vehicle or "trailer" or any type to
                                                                           which a liability bond or policy applies at the
            (1) Owned by or furnished or available for
                the regular use or the Named Insured or                    time of an "accident", bot its limit of liability
                any "family member", except a "stOlen
                                                                           is less than the highest applicable limit of
                vehicle", if the Named Insured is an                       liability under any Coverage Form or policy
                individual;                                                providing coverage to that "insured" as a
                                                                           "family member'.
            (2) Owned or operated by a self-insurer
                 under any applicable motor vehicle law,
                 except a self·,insurer who is or becomes
                 insolvent and cannot provide the
                 amounts required by that motor vehicle
                 law;



    CA 21141016                            © Insurance Services Office. Inc.• 2016                            Page 5of6
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 47 of 67 PageID: 63




          c, With respect to any other "insured" wro is                   (5) While located for use as a residence or
             not descr bed in Paragraph a. or b. above,                       premises; or
             "underinsured motor vehicle" means a land                    (6) Owned by or furnished or available for
             motor vehicle or "trailer" of any type to                        the regular use of the Named Insured
             which a liability bond or policy applies at the                  or, if the Named Insured is an individual,
             time of an "accident". but its limit of liability                any "family member".
             is less than the Limit or Insurance for this
             coverage.                                              6. "Stolen vehicle" means a vehicle that is a
                                                                       covered "auto" and, at the time of the
          HO\vever, an "underinsured motor vehide"                     "accidenr. the vehicle is operated by an
          does not include any vehicle:                                unknown third person \Vithout the consent of
            (1) Owned or operated by a self-insurer                    the "insured".
                 under any applicable motor vehicle law;
            (2) Owned by any governmental unit or
                agency;
            (3) Operated on rails or crawter treads;
            (4) Designed for use mainly off public roads
                while not on public roads;




    Page 6 of 6                            © Insurance Services Office. Inc.• 2016                     CA 211410 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 48 of 67 PageID: 64




      POLICY NUMBER:                                                                                     COMMERCIAL AUTO
                                                                                                                CA21771013

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                      NEW JERSEY SPLIT UNINSURED AND
                  UNDERINSURED MOTORISTS COVERAGE LIMITS
      This endorsement roodifies insurance provided under the fotlowing:

            NEW JERSEY UNINSURED ANO UNOERINSURED MOTORISTS COVERAGE


      Wilh respect 10 ooverage provided by !his endorsement, the provlSions or the Coverage Form ai:l)ly unless
      modified by the endorsemenl.
      This endorsement changes the policy effective on the inception date of the policy unless another date is indicated
      below.



      I   Named Insured:
          EndorsGment Effective Date:


                                                              SCHEDULE

                                                           Limit Of Liabili...

          "'Bodily Injury"':     $                                                 Each Person

                                 $                                                 Each "Accident"

          "'Property Damage" $                                                     Each "'Accident"

          Information reouired to comolete this Schedule if not snown above will be shown in the Declarations.


      Paragraph 1. of the Limit Of Insurance provision is                        b. Subject to the limit for each person, the
      replaced by the following:                                                    most we \1.111 pay for all damages resulting
             1. Regardless of the number of covered "autos",                        from "bodily injury" caused by any one
                --insureds•, premiums paid, claims made or                          "accident" is the limit of "Bodily Injury''
                vehicies inl/Olved in the ·accident", 1he limit of
                                                                                    shown in the Schedule for each •accident".
                insurance is as follows:                                         c. lf coverage lo, •property damage" iS
                a. The most we will pay lo, all damages                             provided by this insurance. the most we will
                   resulting from "bodily injury- to any one                        pay for all damages resulting from "property
                   person caused by any one "aocidenr.                              <Samage" caused by any one "aociden1· is
                   inc�dir,g a11 damages claimed by any
                                                                                    the limit of -Property Damage" shown in the
                                                                                    Schedule for each *accidenf'.
                    person or organization for care. toss or
                    services or death resulting from the '"bodily
                    injury". is 1he limit or "Bodily Injury" Shown
                    in lhe Scnedule for eacn person.




      CA21771013                                4Z Insurance Services Office, Inc., 2012                            Page 1 of 1
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 49 of 67 PageID: 65




    POLICY NUMBER:                                                                                      COMMERCIAL AUTO
                                                                                                               CA22301116

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   NEW JERSEY PERSONAL INJURY PROTECTION
    For a covered "auto" licensed or principally garaged in. or "auto dealer operations· conducted in. New Jersey. lhis
    encorsemeru modifies insurance provided under the folio,ving:

            AUTO DEALERS COVERAGE FORM
            BUSINESS AUTO COVERAGE FORM
            MOTOR CARRIER COVERAGE FORM

    With respect to coverage provided by this endorsement, the provisions of the Coverage Form apply unless
    modified by lhe endorsement,
    This endorsement changes the Policy effective on the inception date of the Policy unless another date is indicated
    below.


     Named Insured:

     Endorsement Effective Date:


                                                             SCHEDULE

     I.     Extended Medical Exoense Benefits
                               Benefits                                              limit Of Insurance
                          Medical Expenses                      s                               Per Person Per "Accident"
     II.    Medical Exoense Benefits Deductible

           D      Unless otherwise indicaled to the left, medical expense benefits are sut:>ject to a de()uctible or $250
                  per ·accident·.
           D      When indicated to the left. medical expense benefits applicable lo:
             A.   The "named insured" and. ii lhe "named insured" is an individual. any ·ramily members· will be subject to
                  a deductible or s                          per "accident" instead of the 5250 deductible; and
             B.   An "eligible injured person" other than the "named insured" and, if the "named insured" is an individual,
                  anv "famUv members· shall be sublect to a seoarate deducllble of $250 oer "acddenr.
     Ill.           Medical Exnense Benefits Conavment
                    Medical expense benefits are subject to a copayment of 20% per ·accidenr for amounts payable
                    between the aMlicabfe deductible and $5 000.
     IV.           Deletion Of Benefits Other Than Medical E:xoenses Ootlon

           �       All Personal Injury PrOlection Benefits oinsr than medical expense benefits are deleted with respect to
                   the "named insured" and, if the "named insured" is an individual, any '"family members", when indicated
                   to tne left. Refer lo the Deletion 01 Benefits Olher Than Medical Ex""'nses Provision.
    v.             Medical Exocnsc Bcncfits·As-Sccondan1 Ootion

           �       If the "named insured"' is an individual. medicaJ expense benefits with respect to the "named insured"
                   and "family members· are eeconoary to the heallll benefits plans under which the "named insured" and
                   "familv members" are insured when indicated to the left




    CA22301116                                 e Insurance Services Offica. Inc.. 2016                           Page10115
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 50 of 67 PageID: 66




    VI.       Personal lniurv Protection Covcraac For Pedestrians
              Coverage ONLY is provided for "private                                     Premium
              passenger automobiles•                               $
    VII.      Pedestrian Personal lnfurv Prot&etlon
              Coverage ONLY Is provided for the following vehicles designed for use principally on public roads
              which are not "private passenger automobiles" and to which the liability coverage of this Coverage
              Form annlies.
                     Ocscriotion Of Vehicle                                       Premium
                                                                   $
                                                                   $
                                                                   $
                                                                   s
                                                                   s
     lnronnation ......,..uired to oomolete this Schedule if not shown above will be shown in the Declarations.

    A. Coverages                                                             All medical expenses must be rendered by
       1. Personal Injury Protection                                         a "health care provider", be "clinically
                                                                             supported" and consistent 1\ith the
           We will pay Personal Injury Prolection BeneOts                    symptoms, diagnosis or indications of the
           for "bodily injury" sustained by an "eligible                     "insured". They must also be consistent
           injured person" caused by an "accident"                           with the most appropriate level of service
           occurring during the policy period and arising                    that is in accordance with the standards of
           out of the ownership, maintenance or use,                         good p,actice and standard p,ofessional
           including loading or unloading, of a "private                     treatmenl protocols, ineluding care paths for
           passenger auto" as an auto.                                       an ·identified injury"'. They must not be
           These Personal Injury Protection Benefits                         rendered primarily for the convenience of
           consist of:                                                       the "insured" Of "health care provider" no,
           a. Medical Expense Benefits
                                                                             may they invotve lllnecessary testing or
                                                                             treatment.
              An amount not exceeding $250,000 per
                                                                             However. medical expenses include any
              person per "accident" for reasonable and
                                                                             nonmedical remedial treatment rendered in
               necessary expenses incurred for medical,
              surgical, rehabiitative and diagnostic                         accordanoe with recognized religious
                                                                             methods of healing.
              treatments and services. hospital expenses,
              ambulance or transportation services,                      b. Income Continuation Benefits
              medication and nonmedical expenses that                        An amount not exceeding a limit of $100
              are prescribed by a treating "health care                      per week and a total limi1 of $5,200 payable
              provider" for a pennanent or significant                       for the loss of income of an "income
              brain, spinal cord or disfiguring injury.                      producer" during his or her lifetime, as a
              Nonmedical expense means charges for                           result of "bodily injury" disability, not to
              products and devices, not exclusively used                     exceed net "income" normaJty earned
              for medical purposes or as durable medical                     during the period in which benefits are
              equipment, such as vehicles, durable                           payable.
              goods.       equipment.        appurtenances.
              improvements to real or personal property,
              fixtures and services and activities such as
              recreational activities, trips and leisure
              activities.




    Page 2 of 15                           e Insurance Services Office. Inc.. 2016                        CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 51 of 67 PageID: 67




         c. Essential Services Benefits                             Subject to the limits shown in the Schedule or
            An amount not exoee<ling a limit of S12 per             Declarations. Extended Medical Expense
                                                                    Benefits consist of the fOllowtng:
            clay and a total lmit of $4,380 payable 10 an
            "eligible injured person" as reimbursement              Reasonable expenses incurred for medical,
            for payments made to others. for substitute             surgical.     rehabilitative   and    diagnostic
            essential services of the type actually                 treatments and services. hospital expenses,
            rendered during his or her lifetime and                 ambulance        or    transportation  services,
            wt\ich he or she W'OuSd ordinarily have                 medication and nonmedical expenses that are
            perfonne<I not for "income· but for the care            prescnbed by a treating "health care provider"
            and maintenance of himself or herself and               for a permanent or signiflcMt brain. spinal cord
            persons related lo the "eligible injured                or disfiguring injury.
            person" by blood, maniage or adoption                   Nonmedlcal expense means charges for
            (including a war'd or roster d)ild) who are             products and devices. not exclusively used for
            residents of the same household as the                  medical purposes or as durable medical
            "eltgible injured person".                              equipment, such as vehicles, durable goods,
         d. Death Benerits                                          equipment appurtenances. improvemenls lo
            The amount or amounts payable in the                    real or personal property, fixtures and services
            event of the death of en "efigible injured              and activities such as recreational activities,
            person .. as deterrnined belO\v:                        tl1ps and lelsute ac(lvltles.
           (11 If the "elgible injured person· was an
                                                                 3. Pedestrian Personal Injury Protection
               '1ncome producer· at the time of the                 This coverage applies to "pedestrians" and
               "acodant", an amount equal to the                    only to "accidents" which occur during the
               difference between $5 ,200 and all basic             policy period in New Jersey. With respect to an
               income continuation benefits paid for                "insure<! motor vehicle" as desoolled for this
               any loss of "income" resulting from his              coverage,      Pedestrian    Personal    Injury
               or her injury prior to his or her death; or          Protection Coverage is the only Personal Injury
           (2) If the "eligible injured person" ordinarily          Protection Coverage for that vehicle.
               performed essential services for the                 We will pay Pedestrian Personal Injury
               care and maintenance of himself or                   Protection Benefits to an "eligible injured
               herself, his or her famiy or family                  person·. These Pedestrian Personal Injury
               hOusehOld. an amount equal to the                    Protection Benefits consist ot
               difference between $4 ,380 and all basic             a. Medical Expense Benefits
               essential servioes benefits paid with
               respect to his or her injury prior IO death.             An amount not exceeding $250,000 per
                                                                        person per "acck1ent" for reasonable and
         e. Funeral Expense Benefits                                    necessary expenses incurred for medical.
            An amount not exceeding $1,000 for                          surgical, rehabilitative and diagnostic
            reasonable funeral, burial and aemation                     treatments and services, hospital expenses,
            expenses incurred.                                          ambulance or transportation services,
      2. Extended Medic.al Expense Benefits                             meclcancn and nonmedical expenses that
                                                                        are prescribed by a treating "health care
         We wtll pay Extended Medical Expense                           provider· for a permanent Of significant
         Benefits for "bodily injury" sustained by an                   brain, spinal cord or dlSfiguring injury.
         "insured person' caused by an "accidenr
         occurring during the pOlicy period and arising                 Nonmedical expense means charges for
         out or lhe O"ivoe,ship, melmenance or use.                     products and devices. not exclusively used
                                                                        for medical purposes or es durable medical
         including loading and unloading, of a "highway
         vehide" not owned by or furnished or available                 equipment. such as vehicles. durable
         for the regular use of the "nameo Insured" or                  goods,       equipment,        appurtenances,
         any "family member".                                           improvements to real or personal property,
                                                                        fixtures and services and activities sueh as
                                                                        recreational activities, trips and leisure
                                                                        acbvities.




    CA22301116                          e Insurance Services Office. Inc.. 2016                        Page 3 of 15
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 52 of 67 PageID: 68




             All medical expenses must be rendered by                      (2) If the "eligible injured person· ordinarily
             a "health care provider", be "dinically                           performed essential services for the
             supporteo" and consistent with the                                care and maintenance of hlmseW 0<
             symptoms, diagnosis Ol indications of the                         herself, his or her family 0< family
             "insured". They must also be consistent                          household, an amount equal to the
             with the most appropriate level of service                       difference between $4,380 and al basic
             that is in accordance with the sianoaros of                      essential services benefits paid with
             good practice and standard professional                          respect to his°' her injury prior to death.
             treatment protocols, induding care paths for               e. Funeral Ex..pense Benefits
             an "identified injury". They must not be
             rendered primarily for the convenience of                      An amount not exceeding $1,000 for
             the "insured" or "health care provider'" nor                   reasonable funeral, burial and crematlon
             may they involve unnecessary testing or                        expenses incurred.
             treatmenl                                                      All medical expenses must be rendered by
             However, medical expenses include any                          a "heatth care provider", be "cllnlcally
             nonmedical remedial treatment rendered in                      wpported' and consistent with the
             accordance with recogni%ed religious                           symptoms, diagnosis or indications of the
             methods of healing.                                            "insured". They must aiso be consistent
                                                                            with the moot appropriate level of service
          b. Income Continuation Benefits                                   lhal is in acconJaoce with the standards of
             An amount not exceeding a limit of $100                        good practice and standard professional
             per week enc:! a total limit of $5.200 payable                 treatment protocols, induding care paths for
             for the loss of inoome of an "income                           an "identified injury". They must not be
             producer" during his or her lrfetime, as a                     rendered primarily for the convenience of
             result of "bodily injury" disability; not to                   the "insured" or ·health care provider" nor
             exceed net "cncome" normally earned                            may they involve unnecessary testing or
             during the perioo in which benefits are                        treatment.
             payable.                                                       However, medical expenses include any
          c. Essential Services Benefits                                    nonmedlcal reme<lial treatment rendered In
             An amount not exceeding a limit of S 12 per                    accordance wnh recognized religious
             day and a total imit of $4,380 payable to an                   methods of healing.
             "eligible injured person· as reimbursement           B. Exclusions
             for payments made to others, for substiMe               1. Personal Injury Protection
             essential services of the type actually
             rendered during his OI her lifetime and                    We will nol pay Personal Injury Protection
             which he or she would ordinarily have                      Benefits for "bodily injury":
             performed not for "mcome" but for the care                 a. To a person v,hose conduct contributed to
             and maintenance of himself or herself and                     the "bodity injury"' in any of the folO\,..ing
             persons related to the "eligible Injured                       ways:
             person" by blood, marriage or adoption
                                                                           (1) While committing a high misdemeanor
             (including a ward or foster child) who are                        or felony or seeking to avoid lawful
             residents or the same household as the
                                                                               apprehension 0< anest by a police
             "elig!ble injured person".                                        officer: or
          d. Death Benefits
                                                                           (2) While acting with specific intent to cause
             The amount or amounts payable in the                              injury or damage to himself or herself or
             event of the death of an 'efigible injured                        others;
             person" as determined below;                               b. To any person whO, at the time of the
            (1) If the "eigible injured person" was an                     ·aocidenr, \V3S the owner or registrant of a
                "income producer" at the time of the                        "private   passenger   auto"    registered   or
                   "accident", an amount equal to the                       principaly garaged in New Jersey that was
                   <lifference between $5,200 ano all basic                 being operaleo without Personal Injury
                   income continuation benefits paid for                    Prolection Coverage;
                   any toss of "income· resulting from his
                   or her injury prior to his 0< her death: 0<




    Page 4 ol 15                            e Insurance Services Office. Inc.. 2016                        CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 53 of 67 PageID: 69




        c. To any person who is not occupying a                      (8) Any other "diagnostic test' that is
           covered "auto", other than the "named                         determined to be ineligible for coverage
           insured" or any "family member" or a                          under Personal       Injury    Proiectlon
           resident of New Jersey, if the "accidenr                      Coverage by New Jersey law or
           occurs outside of Ne,v Jersey;                                regulation:
        d. Arising out of the ownership, main1enance               k. For the following "diagnostic tests" when
           or use, including loading or unloading, of                 used to treat temporomandibular joint
           any vehicle while k>cated ror use as a                     disorder (TMJ/0):
           resi<1enoe or premises olher than for
                                                                      (1) Doppler ultrasound;
           1ransitory recreational purposes:
                                                                      (2) Eieclroenoephalogram (EEG):
        e. Arising directly or Indirectly out of:
                                                                      (3) Needle     electromyography      (needle
           (1) Was, including undeclared or civil war,                    EMG);
           (2) Wanike aclion by a mililary force,                     (4) Sonography;
               including acuoo in hindering or
               defending against an actual or expected                (5) Thermograms/thermographs; or
               auacx, by any government, sovere.gn or                 (6) Videofiuor05copy.
               other aulhority using military personnel
                                                                2. Extended Medical Expense Benefits
               or other agents; or
                                                                   The exdusions lhat apply to Personal Injury
           (3) Insurrection.   rebellion,    revolution.
                                                                   Protection also apply lo Extended Medical
               usurped power, or action taken by                   Expense Benefits, except Exclusion c., v.1hich
               governmental authority in hindering or              does not apply to Extended Medical Expense
               defending against any of these;                     Benefits. In addition. the following exclusions
         f. Resulting from the radioactive, toxic,                 are added to Extended Medical Expense
            explosive or other hazardous properties of             Benefi1s:
            nudear ,naterial;
                                                                   a. We will not pay Extended Medical Expense
        g. To any person, other than the "named                       Benefits for "bodily injury• to any person,
           insured" or any •famity member", if such                   other than the "named insured" or any
           person is enijtled to New Jersey Personal                  "family member" or a resident of New
           Injury Protection Coverage as a "named                     Jersey, if the "accident" occurs outside of
           insured" or "family member'' under the                     New Jersey.
           terms of any other policy with respect to               b. We will not pay Extended Medical Expense
           such coverage:
                                                                      Benefits for "bodily injury" to any "insured'
        h. To any "family membe(', if such person is                  who is entitled to benefits for the "bodily
           entitled to New Jersey Personal injury                     injury" under:
           Protection Coverage as a •named insured"
                                                                      (1) Personal Injury Protection Coverage; or
           under the terms of another policy: or
                                                                      (2) Any:
         i. To any person operaling or occupying a
            "private passenger auto" without the                         (a) workers' compensalion law: or
            permission of the owner or the "narned                       (b) Medicare provided under federal taw.
            insured" under the Policy insuring that
            •auto•:                                                c. We will not pay Extended Medical Expense
                                                                      Benefits for "bodily injury" to any "insured·
         j. For the following "diagnostic tests":                      who would be entitled to benefits for the
           (1) Brain mapping, when not done in                         "bodily injury" under Personal Injury
               conjunction         with       appropriate              Pro1ectlon Coverage, e,cepl for the
               neurodiagnostic 1estlng;                                application of a:
           (2) lridology;                                             (1) Deducijble:
           (3) Mandibular tracking and simulation:                    (2) Copayment; or
           (4) Reflexology;                                           (3) Medical fee schedule promulgaled by
                                                                          the New Jersey Department of Banking
           (5) Spinal diagnostic unrasouno;                               and Insurance.
           (6) Surface    electromyography      (surface
               EMG);
           (7) Surroga1e arm mentoring: or




    CA22301116                         e insurance Services Office. Inc.. 2016                       Page 5 of 15
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 54 of 67 PageID: 70




       3. Pedestrian Personal Injury Protection                  5. If the Schedule or Declarations indicates that
          The exclusions that apply 10 Personal Injury              the "named insured" has elected the Medical
          Protection also apply to Pedestrian Personal              Expense Benefits-As-Secondary Option. the
          Injury Protection, excepl Exdusions b. and c.,            follov,ing provisions apply to medical expense
          which do not apply to Pedestrian Personal                 benefits:
          Injury Protection Coverage.                               a. Priority Of Benefits
    C. Limit Of Insurance                                               (1) The health benefits plans under which
       1. Any amount payable by us as Personal Injury                       the •named insured" and any "family
          Proteclion benefits for "bodily injury" shall be                  member"' are insured shall provide
          reduced by:                                                       primary    coverage    for   "allowable
                                                                            expenses· incurred by the "named
          a. All amOl.1115 paid, payable or required to be                  insured" and any "family member
             provided under any workers' compensation                       before any medical expense benefits
             or employees' temporary disability law.                        are paid by us.
          b. Medicare provided under federal law.                      (2) This insurance shall provide secondary
          c. Benefits actually collected that are provided                 coverage for medical expense benefits
             under federal law to active and retired                       for "alkl,vabte expenses".         which
             military personnel.                                           (emained uncovered.
       2. Any amount payable by us as medical expense                  (3) The total benefits paid by the health
          benefits will be limited by medical fee                          benefits plans and this Insurance shall
          schedules. as promulgated by the New Jersey                      not exceed the total amount of
          Depanment of Banking and Insurance for                           "allowable expenses".
          specific injuries or services. or the usual,              b. Determination Of Medical Expanse
          customary and reasonable ree, whichever is                    Benefits Payable
          less.
                                                                       (1) To ceicotate the amount of ·actual
       3. Any amOl.1115 payable for medical expense                        benefits" to be paid by us, we wi!I first
          benefits as the result of any one "accldenr                      determine the amount of "eligible
          shall be:                                                        expenses· which wculd have been paid
          a. Reduced by the applicable deductible                          by us, after appficalion of the deductible
              Indicated In the Schedule or In the                          and copayment indicated in the
              Declarations; and                                            Schedule or Declarations. had the
                                                                           "named Insured" not elected the Medical
          b. Subject to lhe copayment of 20% for the
              amount between the applicable deductible                     Expense            Benefits-As-Secondary
              and$5,000.                                                   Coverage Option.
       4. The applicable limit of income continuation
          benefits appnes separately lo each full regular
          and customary work week of an ·eligible
          injured person". u this dlsability from wcrk or
          employment consists of or includes only a part
          of such a week, we shall be liable for only that
          propornoo or such weekl)l limil lhal the number
          of days lost from work or employment during
          the partial week bears to the number of days in
          his or her full work week.




    Page 6 of 15                        e Insurance Services Office. Inc.. 2016                     CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 55 of 67 PageID: 71




          (2) If lhe remaining "alowable expenses·                c. Hcatth Benefits Plan Ineligibility
              are:                                                   (1) If. after lhe "named insured" has elected
             (a) Less 1han Ille benefits calculated in                   lhe Medical Expense Benefits-As·
                 Paragraph (1) above. we will pay                        Secondary Coverage Option, ii is
                 •actual benefits" equal to the                          determined that the "named insured" or
                 remaining "allowable expenses·.                         any "family member" did not have a
                 v,ithout reducing the remaining                         heatth benefiis plan in effect at the time
                 "allowable    expenses"     by    the                   an "accident" occurred which resulted in
                 deductible or copayment                                 "bodily Injury" to the ·named insured" or
             (b) Greater lhan the benefits calculated                    any "family member". medical expense
                 in Paragraph (1) above, we will pay                     benefits shall be provided to the "named
                 ·actual benefits" equal to the benefits                 insured'' or any ''family member", subject
                 calculated in Paragraph 1. above,                       10 the following:
                 v1ithout reducing the remaining                        (a) Only Paragraph 1. of the Limit Of
                 "allowable     expenses·      by   the                     Insurance provision wil apply with
                 deductible or copayment.                                   respect 10 meoical expense benefits.
          (3) We will not reduce the "actuat benefits"                  (b) Any amount payable for medical
              determined in Paragraph 2.:                                   expense benefits for the "named
                                                                            insured" and any "family rnember"' as
             (a) By any deductibles or oopayments of
                 the health benefits plans which have                       a result of any one "accident" shal:
                 provided primary ooverage for                              (1) Be reduced by a deductible equal
                 medical expense benefits; or                                   lo the sum of $750 plus the
             (b) For     any    ·allowable   expense·                           applicable deouctible indicated in
                 remaining        uncovered     which                           the    Schedule    or in the
                 otherwise would not be an "'eligible                           Declarations; and
                 expense· under Persooal Injury                             (2) Be subject 10 a oopaymenl of
                 Protection Coverage. except as set                             20% for amounts less than
                 forth in Paragraph (4) below.                                  $5,000 after the deductible has
                                                                                been applied.
          (4) In   determining remaining uncovered
              "allo•11abfe expenses", we shall not                          (3) Be detenmined:
              consider any amount for items of                                  (I) By the medical fee schedules
              expense which exceed the dollar or                                    promulgated by the New
              percent amounts reoognlzed by the                                     Jersey    Department      of
              medical fee schedules promulgated by                                  Insurance; or
              the New Jersey Department of Banking
              and Insurance.                                                    (ii) By us, on a reasonable basis,
                                                                                     oonsidering the medical fee
          (5) The total amount of medical expense                                   sehedules for similar services
              benefits for the "named insured'" or any                              or equipment in lhe region
              '1amlty membef' per "accoent" shall not                               where   the    service  or
              exceed the mexirnurn amount payable                                   equipment was provided, if an
              for medical expense benefits under this                               item of expense is not
              Policy.                                                               includ&d on the medical fee
                                                                                    schedules.




    CA22301116                        e Insurance Services Office. Inc.. 2016                        Page 7 of 15
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 56 of 67 PageID: 72




                     (4) Not exceed the maximum amount                  b. The "eligible injured person". "insured
                          payable for medical expense                      person" or someone on their behalf mus1
                          benefits under this Polley.                       promptly give us written proof of claim
             (2) All items of medical expense incurred by                   including:
                 the •named insured" or any �family                        (1) Full particulars of the nature and extent
                   member" for the treatment of "bodily                        of the "bodily Injury·: and
                   injury" shall be "eligible expenses" to the             (2) Such other information that will help     us
                   extent the treatment or procedure from                         determine the amount due and payable.
                   which the eXPenses arose:
                (a) Is recognized on the medical fee
                                                                        c, The "eligible injured person"      °'   "insured
                                                                            person"   must   submit   to   physical
                    schedules promulgaled by the New                        examination by physicians when and as
                    Jersey Department of Banking and                        often as we reasonably require and a copy
                      Insurance; or                                         of the medical report will be forwarded to
                (b) Are        reasonable    expenses        In             such "eligible injured person" or 1nsured
                      accordance with Section 4 of the                      person" if requested.
                   New Jersey Reparation Reform Act.                    d. In the event of "accident". claim. "suit" or
             (3) We shall be entltted 10 recover the                       ioss·. if the notice. proof of claim or other
                   difference betv,een:                                     reasonably        obtainable       information
                (a) The reduced p,emium paid under                          regarding the accident is received by us
                      this Policy for the Medical Expense                   more than 30 days aner the accident. we
                      Benefits-As-Secondary Option; and                     may impose an additional medical expense
                                                                            benefits copayment in accordance with
                (b) The premium which would have                            New Jersey law or regulation. This
                    been paid under this Policy had the                     copayment shal be in addition to:
                    "named insured" not efected such
                      oouoo.                                               (1) Any     medical    expense          be<lefits
                                                                               deductible or copaymenl; or
                   We will not provide any          premium
                   reduction for the Medical Expense                       (2) Any penalty imposed in acoordance with
                                                                               our Decision Point Review Plan.
                   Benefits-As-Secondary Option for the
                remainder of tho policy period.                      2. The Policy Period, Coverage Territory
       6. The Limit Of Insurance shown in the Schedule                  Condition for Personal Injury Protection and
          or Dedaralions for v1eekly inoome continuation                Extended Medical Expense Benefits Is
          benefits shall be prorated for any period of                  replaced by the fotlowing:
          1:>odily injury'" disability less than one week.              This Coverage Part applies only to "accidents•
    0. Changes In Conditions                                            whleh occur during the policy period:
       1. The Duties In The Event Of Accident, Claim,                   a. Anywhere in the wor1cl.
          Suit Or Loss Condition in the Business Auto                   b. For pedestrian Personal Injury Protection
          and tlitotor Carrier Coverage Forms and Duties                   Coverage, lhe coverage territory is New
          In The Event Of Accident, Claim, Offense,                         Jersey.
          Sult, Loss Or Acts, Errors Or Omissions in                 3. For Extended Medical Expensa Benefits, the
          the Auto Dealers Coverage Form are amended                    Two Or More Coverage Forms Or Pollcles
          by the addition of the following:                             Issued By Us Condition does not apply.
          a. tf an "eligible injured person", •insured                  However, no one will be entitled to receive
              person" or the legal representative or                    duplicate payments for the same elements of
              survivors of either institutes legal action to            "loss".
              recover damages         for Injury   against   a
              person or organization who is or may be
              liable in tort therefor, he or she must
              promptly give us a copy of the summons
              and complaint or other process served in
              oonneclioo with lhe legal action.




    Page B ol 15                            e Insurance Services Office. Inc.. 2016                        CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 57 of 67 PageID: 73




      4. The following Reimbursement And Trust                      6. The following Deletion Of Benefits Other
         Cond�ion is added:                                            Than Medical Expenses Option Condition is
         Subject to any applicable limitations set fo'1h in            added:
         the New Jersey Automobile Reparation Reform                   When the Schedule or the Declarations
         Act. if we make any payment to any "eligible                  indicates that the Deletion Of Benefits Other
         Injured person· or "Insured person· under this                Than Medical Expenses Option applles. we will
         coverage and that person recovers from                        pay Personal Injury Protection Benefits
         another party, he or she shall hold the                       consisting only of medical expense benefits for
         proceeds in trust for us and pay us back the                  the ·named insured" and "family members",
         amount we have paid. We will have a lien                   7. The      following     Employee      Benefrts
         against such payment, and may give notice of                  Reimbursement Condition is added:
         the lien to the person or ()(Qanization causing
         1>oc:llly injUI)'", his or her agec11 Of' insurer or a        If the •eligible injured person" or "insured
         court having jurisdiction in the matter.                      person"     fails    to   apply for workers'
                                                                       compensation        benefits    or   employees·
      5. The following Payment Of Personal Injury                      temporary disability benefits for which that
         Protection Bene.fits Conditions are added:                    person is eligible, v,e may immediately apply to
         a. Medical expense benefits and essential                     the     provider    of    these    benefits  for
             services benefits may be paid at our option               reimbursement of any Personal Injury
             lo lhe "eligible injured person", ·insured                Protection Benerits lhat we have paid.
             person" or the person or organization                  8. The following Proof Of Health Benefits Plan
             furnishing the products or services for                   Coverage Condition is added:
             which sueh benerns are due. These
                                                                       If the "named insured" has elected the Medical
             benefits shall not be assignable except to
             providers of seMCe benefits. Any sucn
                                                                       Expense Benefils·As·Secondary Option, the
                                                                       ·named insure<!" shall provide proof that the
             assignment is not enforceable unless the                  •named insured' and "family members" are
             provider of service benefits agrees to be
                                                                       insured by health insurance coverage Ol
             subjed: to the requirements of our Decision
             Point Review Plan. In the event of the death              benefits in a manner and to an extant approved
             of an ·eligible injured person" Of ·insured               by the New Jersey Department of Banking and
                                                                       Insurance.
             person· any amounts payable, but unpaid
             prior to death, for medical expense benefits           9. The following Special Requirements For
             are payable to the "eligible injured person's"            Medical Expenses Cooditions are added:
             or insured person's" estate.                              a. Care Paths For ..Identified Injuries"
         b. Benefrts payable under Paragraph A.1.d.(1)                      (Medical Protocols)
             of the descMption of death benefits are                      (1) The New Jersey Department of Banking
             payable to the "eligible injured persco's"                       and Insurance has established by
             surviving spouse. or if there is no surviving                    regulation the standard courses of
             spouse. to his or her surviving children, or if                  medically necessary diagnosis and
             there is not a surviving spouse or any                           treatment for "identified injuries". These
             surviving children. to the •eligible injured                     oourses of diagnosis and 1teatments are
             person's.. estate.                                               known as care paths.
         c. Benefits payable under Paregraph A.1.d.(2)                        The care paths do not apply to treatment
             of the description of death benefits are                         administered during •emergency care".
             payable to the person who has incurred the                   (2) Upon notification to us of a "bodily
             expense of providing essential services.
                                                                              h1jurY covered under lhis Policy. we will
         d. Funeral expense benefits are payable to                           advise the •insured"' of the care path
            the "efigibfe injured person's" or •insured                       requirements established by the New
            person's" estate.                                                 Jersey Department of Ban�lng and
                                                                              Insurance.
                                                                          (3) Where the care paths indicate a
                                                                              decision point, further treatment or the
                                                                              administration of a d�gnostic test is
                                                                              subject to our Decision Point Review
                                                                              Plan.




    CA22301116                             e Insurance Services Office. Inc.. 2016                        Page 9 of 15
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 58 of 67 PageID: 74




               A decision point means the juncture in                  (3) Wo will pay for other "diagnostic tests"
               treatment where a determination must                        that are:
               be made about the continuation or                          (a) Not subject to our Decision Point
               choice of further treatment of an                              Review Plan; and
               "idenl#ied injury".
          b. Coverage For "Diagnostic Tests•                              (b) Not specifically excluded under
                                                                              Exdusion J.; only if administered in
            (1) In addition to the care path requirements                     aocordeoce wilh the criteria for
                for    an     ''identified  injury",  the                     medical expenses as provided in this
                administration of any of the following                        endorsement.
                "diagnostic tests" is also subject to the            e. Decision Point Review Plan
                requirements of our Decision Point
                Reviev, Plan:                                           (1) Coverage for certain medical expenses
                                                                            unde< this endorsement is subject to our
               (a) Brain    audio   evoked     potential
                                                                            Decision Point Review Plan, which
                   (BAEP):
                                                                            provides    appropriate    notice    and
               (b) Brain evoked potential (BEP):                            procedural requirements that must be
               (c) Computer      assisted tomographic                       adhered to in accordance with New
                    studies (CT, CAT Scan):                                 Jersey law or regulation. We will provide
                                                                            a copy of this plan upon request, or in
               (d) Dynatron/cyber station/cybex:                            the event of any daim for medical
               (e) H-reftex Sludy;                                          expenses undet this coveraqe.
                (f) Magnetic resonance imaging (MRI);                   (2) Our Decision Point Review Plan
               (g) Nerve conduction velocity (NCV);                         indudes     the    folk:l,ving minimum
                                                                            requirements as prescribed by New
               (h) Somasensory        evoked   potential                    Jersey tew or regulation:
                    (SSEP);
                                                                           (a) The requlremeots or the Decision
                (i) Sonogram/ultrasound;                                       Point Review Plan only apply after
                0) Visual evoked potential (VEP):                              the    tenth   day following the
               (k) Any of the folowing "diagnostic                             "accident•.
                    tests" whon not otherwise exduded                      (b) We must be provided prior notice as
                    under Exclusion j.:                                        indicated    in our plan, with
                    (t) Brain mapping;                                         appropriate "clinically supported"
                                                                               findings. that additional treatment for
                   (ii) Doppler ultrasound;                                    an      •identified     injury'",  the
                    (iii) Electroencephalogram (EEG);                          administration of a "'diagnostic test"
                                                                               listed under Paragraph (1) or the use
                    (Iv) Needle          electromycgraphy
                                                                               of durable medical equipment is
                          (needle EMG);
                                                                               required.
                     (v) Sonography;
                                                                               The notice and "clinically supported"
                    (vi) Thermography/thermograms;                             findings      may     indude  a
                  (vii) Vidaofluoroscopy; or                                   comprehensive treatment plan for
                                                                               additional treatment.
                (t) Any other "diagnostic tesl" that Is
                    subject to the requirements of our                  (3) Once we receive such notice v,ith the
                    Decision Point Review Plan by Ne\v                      appropriate     "clinically   supported"
                    Jersey law or regulation.                               findings. we wil, in accordance with our
                                                                            plan:
            (2) The "diagnostic tests" listed under
                Parograph (1) must be administered in                      (a) PrornpUy review the notice and
                accordance        wilh      New     Jersey                      supporting materials; and
                Department of Banking and Insurance                        (b) If required as part of our review,
                regulations, \vhich set forth           the                     request any additional medical
                requirements for the use of •diagnostic                         records or sd1edule a physical
                tests" in evatu.aling injuries sustained in                    examination.
                "auto" "accidents".
                Hov..ever, those requirements do not
                apply Lo "diagnostic tests" administered
                during ·emergency care".



    Page 10 of 15                        e Insurance Services Office. Inc.. 2016                     CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 59 of 67 PageID: 75




          (4) We will then determine and notify the                   d, Dispute Resolution
              "eligibte injured person" or the •insured                  If we and any person seeking Personal
              oerson" v1hether \Ye will provide                          Injury Protection Coverage do not agree as
              coverage for the additional treatmenl,                     to the recovery of Personal Injury Protection
              "diagnostic test" or use of durable                        Coverage under this endorsemenl then the
              medical equipment as indicated in our                      matter may be submitted to dispute
              plan and within the applicable three                       resolution, on the initiative of any party to
              business day requirements specified in                     the dispute, in accoroaoce with N,J,A.C.
              New Jersey Department of Banking and                       11:3-5.6.
              Insurance regulations.
                                                                          However, prior to submitting such matter to
              Any determination we make \viii be                          dispute resolution, providers wno are
              based on the determination of a                             assigned service benefits by an "elig!ble
              p11ysidan. If the physician prepares a                      injured person" or •insured person", or have
              written       report   concerning      the                  a power of attorney from such person, shall
              examination v,e have required, such                         be subject to our internal appeals process
              report will be made available to the                        in accordance with New Jersey la\v or
              "eligible injured person· upon request.                     regulation. Any request for dispute
          (5) Any physical examination of an "eligible                    resolution may include a request for review
              Injured persoo" or "Insured person·                         by a medical review Otganlzallon.
              seheduled by us will be conducted in             1 o.   The following oondition is added for Personal
              accordance \Vilh our plan.                              Injury Protection and Pedestrian Personal
          (6) we may deny reimbursement of further                    Injury Protection:
              treatment testing or use of durable                     Coordination And Nonduplication
              medical     equipment    for    repeated
              unexcused failure of an "eligible injured               a. Regardless of the number of "autos"
              cerson" or 'insured person" to appear                      insured for basic personal injury protection
              for a physical SClleduled examination                      coverage pursuant to Section 4 of the New
              required by us in accordance with our                      Jersey Automobile Reparation Refonn Act
              plan.                                                      or the number of insurers or policies
                                                                         providing such coverage, there shall be no
          (7) A penalty will be imposed in accordance                    duplication of payment of basic Personal
              with our plan if:                                                    Protection    Benefits     and    the
                                                                         Injury
             (a) We do not receive proper notice and                     aggregate maximum amount payable under
                 ·dinic.ally supported· findings: or                     this and an applicable policies with respect
                                                                         to "bodily injury" to any one person as the
             (b) Any "eligible injured person" or
                 "insured person" fails to use a                         resull of any one ·accident" shall not
                 netwOl1< in accordance with N.J.A.C.                    exoeed the applicable amounts or limits
                 11:3-4.8.                                               specaied in Section 4 of said Act.
             (c) We do not receive proper notice for
                                                                      b. If an "eligible injured person" under this
                 treatment, "diagnostic tests" or                        coverage is also an "eligible injured person"
                 durable medical equipment in                            under other complying policies. the insurer
                 accordance with the requirements of                     paying benefits to such person shall be
                 our Decision Point Reviev, Plan.                        entitled to recover from each of the other
                                                                         insurers an equitable pro rata share of the
              Hov.iever, no penalty witl be imposed                      beneflts paid. The pro rata share Is the
              where the proper notice or findings were                   proportion thal the insure(s liability bears to
              received by us and we thereafter failed                    the total of all applicable imits. Complying
              to act in accordance with our plan to                      Policy means a policy of automobile liabiily
              request further information, modify or                     insurance maintained pursuant to the
              deny     reimbursement        of    further                requirements of Section 3 of the New
              treatment, "diagnostic tests" or u,e use                   Jersey Automobile Reparation Refonn Acl
              ol durable medical equipment wtth                          and providing basic Personal Injury
              respect to that notice or those flldings.                  Protection Coverage as approved by 1he
                                                                         Commissioner of Insurance.




    CA22301116                         e Insurance Services Office. Inc.. 2016                          Page110115
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 60 of 67 PageID: 76




      11. The following condition is added for Personal                   (3) Considered any and all previously
           Injury    Protection and Extended        Medical                    performed tests lhat relate to the injury
           Expense Benefits:                                                   and the results and which are relevant
           Medical Payments Deletion                                           to the proposed treatment or test; and
           In consideration of the coverage provided f0<                 (4) Recorded and documented these
           Personal Injury Protection and Extended                             observations. positive and negative
           Medical Expense Benefits in Paragraphs A.1.                         findings and conclusions on lhe
           and A.2. of this endO<Sement. and the                               "insureds" medical records.
           adjustmen1 of app:icable rates because of                   d. "Diagnostic test(s)" means a medical
           "bodily injury" to an "eligible injured person",                service or procedure utilizing any means
           any auto medical payments coverage provided                     other than bioanalysis, intended to assist in
           under the Coverage Part is deleted with                         establishing a:
           respect to an "auto" which is a covered "auto".                (1) Medical;
    E.. Definitions                                                       (2) Dental;
        The Definitions section is amended as follows:
                                                                          (3) Physical therapy;
        1. The definiNon of "bodily injury" is replaced by                (4) Chiropractic; or
           the fo'.10,JVing:
                                                                          (5) PsychOlogical diagnosis;
           "Bodily Injury" means bodily harm, sickness or
           disease. including an "identified injury• or death              ror the purpose of recommending or
           that results.                                                   develOplng a course of treatment for the
                                                                           tested patient to be imptemented by the
        2. The fol!o\ving definitions are added for
                                                                           treating practitioner or by the consullanl
           Personal         Injury Protection, Extended
           Medical Expense Benefits and Pedestrian                     e. ·e1igible expense" means:
           Personal Injury Protection:                                    (1) In the case or health benefrts plans. that
           a. "Actual benefits" means those benefits                           portion of the medical expenses
              determined to be payable f0< "allowable                          incurred for the treatment ol "bodily
              expenses".                                                       injury"' which is covered under the terms
                                                                               and conditions of the plan. without
           b. "Allowable expense" means a medically                            application of the deductible(s) and
              necessary. reasonable and customary Item                         copayment(s), if any.
              of expense covered as benefits by the
              "named insured's" or •family member's·                      (2) In the case of Personal Injury Protection
              h�lth benefits plan or Personal Injury                           Benefrts, that portion of the medical
              Proleaion Benefits as an "eligible                              expenses incurred for the treatment of
              expense", at least in part When benefils                        "bodily injury" which, without considering
               provided are in the form of services, the                      any deductible and copayment, shall not
               reasonable monetary value of each such                         exceed:
               service shal be considered as both an                         (a) The percent or dolar amounts
               "allowable expense" and a paid benefit.                           specified on the medical fee
           c. "Clinically supported" means that a "heatth                        schedules, or the actual billed
               care provider", pri0< to selecting, performing                    expense. whk::hever Is less; or
               or ordering the administration of a treatment                 (b) The      reasonable      amount,     as
               or "diagnostic test". has:                                        determined by us, considering the
              (1) Physically examined lhe "eligible injured                      medical fee schedules for similar
                   person" or "insured person· to ensure                         services or equipment in the region
                   lhat the pcoper medical Indications exist                     wflere the service or eqlipment was
                   to justify ordering the treatment or test;                    provided. when an incurred medical
                                                                                 expense Is not Included on the
              (2) Made an assessment of any current                              medical fee schedules.
                   and/or historical subjective oomptaints,
                    observations,      objective  findings,
                    neurok>gic   indications. and physK'All
                    tests;




    Page 12 of 15                          e Insurance Services Office. Inc.. 2016                     CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 61 of 67 PageID: 77




         f. �Emergency care" means all treatment of a                  (6) Licensed        chiropractors,     dentists,
           "bodily injury" which manifests itself by                       optometrists. pharmacists. chiropodists
           acute symptoms of sufficient severity such                      (podlab1sts), psychOloglsts, physical
           that absence of immediate attention could                       therapists,       health       maintenance
           reasonabty be expected to result in death,                      organizations,         orthotists       and
           serious impairment to boctily functions or                      pros the lists.    professional     nurses.
           serious dysfunction to a bodily organ or                        occupational        therapists.     speech
           part Such emergency care shall include all                      language pathologists, audiologists,
           medically necessary care immediately                            physician assistants. physical therapy
           following an "accident". including but not                      assistants and oocupatlonal therapy
           limited to, immeoiate prehOspitalization                        assistants;
           care. transportation to a hOspital or trauma                (7) Registered bioanalylical laboratories;
           center. emergency room care, surgery,
           critical and aoute care. Emergency care                     (8) Certified nurse-midwives and nurse
           extends during Ille period of inhial                            practitioners/clinical nurse-specialists; or
           hospitalization   until   the    patient is                 (9) Providers of other heallh care services
           discharged from acute care by the                               or supplies including durable medical
           attending physician. Emergency care shall                       goodS.
           be presumed when medical ca,e is initiated                I. "Identified injury" moans the folowing
           al a hospital wilhin 120 hours of the                         "bodily injuries• for which lhe New Jersey
           "accident".
                                                                         Oepanment of Banking and Insurance has
        g. �Famiy member" means a person related to                      established standard courses of medically
           the "named insured" by blood. marriage or                     necessary diagnosis and treatment:
           adoption (Including a ward or foste< child)
                                                                        (1) Cervical Spine: Soft Tissue Injury;
           who is a resident of the same househOld as
           lhe "named insured".                                         (2) Cervical          Spine:        Herniated
                                                                            OisciRadiculopalhy;
        h. "Health care provide(' means thOse
            persons licensed or certified to perform                    (3) Thoracic Spine: Soft T,ssue Injury;
            health     care treatment or servk:as                      (4) Thoracic   Spine:    Herniated     Oisci
            compensable as medical expenses and                            Radioulopathy;
            shall include. but not be limited to:
                                                                       (5) Lumbar-Sacral Spine: Soft Tissue Injury;
           (1) Hospital or health care racitilies that are
               maintained by a state or any of its                     (6) Lumbar-Sacral     Spine:      Herniateo
                                                                           OisdRadiculopathy; and
               political subdivisions or licensed by the
               Department of Heallh and Senior                         (7) Any other 'bodiy injury" for which the
              Services;                                                    New Jersey Department of Banking and
                                                                           Insurance has established stanc;lard
          (2) Other hospitals or health care facilities
                                                                           oourses of appropriate diagnosis and
              designated by the Department of Health                       treatment.
              and Senior Services to provide heallh
              care services. or other facilities.                    j. "Income· means salary. wages. tiPS,
              including faci!ilies for radiology and                    commissions, fees and other earnings
              diagnostic      testing.    free-standing                 derived from work or employment
              emergency clinics or offloes. and ptfllate            k. "Income producer" means a person who, al
              treatment centers:                                       the lime of the "acodent". was in an
          (3) A nonprofit voluntary visiting nurse                     occupational status. earning or producing
              organization providing health care                       inoome.
              services othe, than in a hospital;
          (4) Hospitals or other health care facilities
              or treatment centers located in other
              states or nations:
          (5) Physicians ticenseo to practice medicine
              and surgery;




    CA22301116                          e Insurance Services Office. Inc.. 2016                        Page 13 of 15
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 62 of 67 PageID: 78




          I. �Named insured'" means the person or                    p. -rransportation ne1wor1< platform" means an
             organization named in Item 1 of the                        online-enabled application or digilal netwOl1<
             Dedaratlons and, If an Individual, Includes                used 10 connect passengers with drivers
            his or her scouse if the spouse is a resident               using vehicles for the purpose ol providing
            of the household of the "named insured",                    prearranged transportation services for
            except 11\at H the spouse ceases to be a                    compensation.
            resident of the same household, the spouse            3. The   following definition is added to the
            shall be a ·named insured" for the full term             Definitions section for Personal Injury
            of the Policy in effect at the time of                   Protection:
            cessation of residency. If the covered "auto"
            is owned by a fann family oopannarsnp or                 •Eligible injured person" means:
            corporation. the term "named inStJred" also              a. The "named insured" and. if lhe "named
            includes the head of the household ol eaCh                   insured.. is an individual, any "family
            family designated in the Policy as having a                  member", ff the "named insured" or the
            wOl1<ing interest in the fann.                               "family member" sustains "bodily Injury":
         m. "Occupying• means in, upon, getling in, on,                 (1) As a result of any •accident" while
            out or off.                                                      occupying. using, entering into or
          n. "Pedestrian" means any person who is not                        alighting from a "privaie passenger
             occupying, using, ente<ing Into, or alighting                   auto": or
             from a vehicle propelled by other than                     (2) While a "pedestrian", caused by a
             muscular power and designed primarily for                       "private passenger auto" or by an objeci
             use on highways. rails and tracks.                              propelled by or from a "private
          o. "Pnvate passenger auto" means a self·                           passenger auto".
             propeOed vehicle designed for use                       b. Any other person who sustains "bodily
             principally on pubic roads and which is one                 injury":
             of the following types:
                                                                        (1) While, with your permission, that person
            (11 A private passenger or station wagon                        is occupying, using, entering into or
                 type auto:                                                 alighting from the covered "auto"; or
            (21 A van, a pickup or panel truck or                       (2) While a "pedestrian", caused by the
                delivery sedan: or                                          covered "auto· or as a result of being
            (3) A uti5ty auto designed for personal use                     slruck by an object propelled by or from
                 as a camper or motor home or for family                    the covered "auto".
                 rec,eational purposes.                           4. The following is added to lhe Definttions
             A "private passenger auto" does not                     section for    Extended     Medical    E.xpense
             include:                                                Benefits:
                (a) A motorcyde;                                     a. "Highway vehicle" means a land motor
                                                                         vehide or trailer other than:
               (b) An auto used as a pubic or livery
                   conveyance       for      passengers                 (1) A "private passenger auto":
                   including, but not limited to, any                   (2) A farm-type tractor or other equipment
                   period of time an auto is being used                     designed f0< use principally off public
                   by any person who is logged into a                       roads, while not upon public roads;
                   "transportauon nel\vork ptatrorm" as
                                                                        (3) A vehicle operated on rails or crawler
                   a driver, whether or not a passenger                     treads: or
                    is "occupyh,g" the auto:
                                                                        (4) A vehicle while localed for use as a
                (c) A piekup or panel iruck, delivery                       residence 0< premises.
                    sedan or utility auto customarily used
                    in the occupation, profession or                 b. •insured person" means:
                    business of an "insurecf" othet than                (1) The "named insured" and. if the "named
                    farming or ranc.hing; or                                insured" is an individual, any "family
               (d) A utiity aulo cuslomarily used for lhe                   member" of the "named insured". if the
                   transportation o1 passengers other                       "na,ned insureci- 0t -ramlly ,ne,nbet"
                   than members of the users family or                      sustains "bodily injury":
                    their guests.                                          (a) While occupying, using, entering into
                                                                               or alighting from a "highway vehicle";
                                                                               or




    Page 14 of 15                        e Insurance Services Office. Inc.. 2016                     CA 22 30 11 16
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 63 of 67 PageID: 79




             (b) While a "pedestrian", caused by a             5. The following is added to the Definitions
                   "highway vehicle".                             section for Pedestrian Personal Injury
          (2) Any other person who sustains "bodily               Protection:
              injury" Whie occupying a "highway                   a. ·eligible injured person" means:
              vehicle" (other than a motorcycle or a                 A person who sustains "bodily injury• while
              vehicle while being used as a public or                a •pedestrian•, caused by an '"insured motor
              livery conveyance including, but not                   vehicle" or as a result or being struck by an
              limited to. any period of time a vehide is             object propelled by or from the "insured
              being used by any person who is logged                 mo€or vehicle".
              into a "transportation netwOl1< platform•
              as a driver, whetner or not a passenger             b. "Insured motor vehicle" means a self·
              is "occopyinq" the vehicle) if such                    propelled motor vehicle designed for use
              ·1,ighway vehide" Is being oeerateo by                 principaly on public roads, which is not a
              the "named insured" and, if the "named                 "private passenger auto" and to which the
              insured" is an individual, a "family                   liablllty coverage of this Coverage Form
              member, or any other person using                      appfies.
              such "highway vehicle" with the
              permission of the "named insured..: or
          (3) Any other person who sustains "bodily
              injury" occupying a covered "auto• if the
              covered "auto" is being operated by the
              "named insured" and. if the "named
              insured" is an individual. a "family
              member", or any other person using the
              covered "auto" with the permission of
              the "named insured".




    CA22301116                        e Insurance Services Office. Inc.. 2016                     Page 15 of 15
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 64 of 67 PageID: 80




                                         HIRED AUTO ENDORSEMENT

                                                      PCA-99-26

  This Endorsement changes the terms and conditions of the Policy issued. Please read it carefully!

  The definition for Auto is amended as follows:

  •Auto•• means a land motorized vehicle, trailer, or semi-trailer designed for travel on public roads, including any
  attached machinery or equipment whose exclusive use and control has been temporarily given to another for
  consideration (money, trade. etc.) or has been borrowed, except those borrowed from employees, partners, or
  family members. Auto does not include Mobile Equipment.




  PCA-99-26 210EC2015                                   Page 1 of 1
Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 65 of 67 PageID: 81




                                   NON-OWNED AUTO ENDORSEMENT

                                                    PCA-99-10

  This Endorsement changes the terms and conditions of the Policy issued. Please read ii carefully!

  Subject to all of the tenns and conditions of the Policy, coverage is extended to indude liability arising from the
  Insureds operation of a Non-Owned Auto. Coverage under this endorsement is limited to Non-Owned Autos
  strictly while being operated for those activities and operations listed on the Dedarations or by Endorsement to
  the Policy. Furthennore, and as a condition precedent to coverage, the operator of the Non·O=ed Auto must be
  specifically scheduled as a Non-Owned Auto Operator.

  Definitions

  1.    Non-Owned Auto means an Auto that the Insured does not own, lease, hire, or rent, and 1M1ich is operated
       by a Non-Owned Auto Operator.

  2.    Non-Owned Auto Operator means an Insured that is specifically scheduled and identified in the Policy as a
       Non-Owned Auto Operator and who is involved in an Accident while operating a Non-Owned Auto for
       business use.




  PCA·99·10 13SEP2010                                  Page 1 cA 1
         Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 66 of 67 PageID: 82


                           P.O. Box 4439
                           Sandy, UT 84091-4439
   UNDERWRITERS            Phone: (877) 243-8181
DIRXC                      Fax:    (877) 452-6910

Insured Name: Freightway Logistics LLC

                                                     Driver Schedule History

                                                                                                           Effective     Deleted
Driver No.   Name                            Date of Birth   License Number      State   Notes             Date          Date
             Hector Paolino                                                      NJ                         12/14/2017
    2        Da,nnder Singh                                                      NJ                         12/14/2017
    3        Oscar Urena                                                         NJ                        12/14/2017
    4        Gilberto Peralta                                                    NJ                        12/14/2017
    5        ECf\\in Cuartas                                                     NJ                        12/14/2017
    6        FRAULIO CORRO                                                       NJ                        12/14/2017
    1        FRANCISCO T/>MAYO                                                   NJ                        12/14/2017
    s        JIMMY RUIZ                                                          NJ                         12/14/2017
    9        YOVANNY CASTRO                                                      NJ                         12/14/2017
    10       VERNON GOURDET                                                      NJ                         12/14/2017




  • Compiled from information furnished without audit.
I.E.6.S. • Dri�r Schedule History                                  Pag& 1 or 1                   fr;day, Februa<y23, 2015 12:13 PM
         Case 2:18-cv-15681-JMV-MF Document 1-1 Filed 11/05/18 Page 67 of 67 PageID: 83

        A
                            P.O. Box 4439
                            Sandy, UT 84091-4439

DIRXC
          , ''™
      UNDERWRITERS          Phone: (877) 243-8181
                            Fax:    (877) 452-6910

Insured Name: Freightway Logistics LLC

                                                   Yebicle Schedule History
                                                              Medallion/             Coverage                   Stated   Effective    Deleted
Veh # Year     Make         Body TypG   VIN Number             Fleet No. Radius        Type     Liabiltty       Value       Date       Date
        2009 Volvo          Tractor     4V4NC9TH39N280083               Unllmlted                  �        S(l.00       12/14/2017
  2     2002 Kerrworlh      Tractor      1XKT049X32J884798              Unlimited                  �        so.eo        12/14/2017
  3     2000 Freighllinar   Tractor     1FUPCDZBOYLF08046               un1.nited                           S0.00        12/14/2017
  4     2011 Freigttliner Tractor       1FJUJGLDR2BSAS049               u,11.nited                          S0.00        12/14/2017
  5     2000 Peterbin       Tractor     1XPSOB9XSYN53069                Unl#Tlited                 �        S0.00        12/14/2017
  6     2013 Kenwor1h       Tractor     1XKAD49x6dj319715               Unllmlted                  �        S0.00        12/14/2017
  1     2000 FreighllN"ler Tractor      1FUYDXYB6YLF70614               Unllmlted                  �        S0.00        12/14/2017
  8     2013 Kenwor1h       Tractor     1XKAD49X7DJ315981               Unllmlted                  �        S0.00        12/14/2017
  9     2005 Volvo          Tractor     EV4NC9TJ35N394355               Unlimited                  sa       so.eo        12/14/2017
 10     2012 Kemvorlh       Tractor      1 XKAD49x4cj308727             Unlimited                  �        so.eo        12/14/2017
 11     2017 Non-Owned Trailer                                          Un1-1lited
                                                                                                   �        $40,000.00   12/14/2018
 12     2017 Non-Owned Trailer                                          Un1.rlited                 �        $40,000.00   12/14/2017
 13     2017 Noo·Owned Trailer                                          Unllmlted                  �        $40,000.00   12/14/2017
 14     2017 Non-Owned Trailer                                          Un1.rlited                 �        $40,000.00   12/24/2017
 15     2017 Noo·Owned Trailer                                          Unllmlted                  �        $40,000.00   12/24/2018
 16     2017 Noo·Owned Trailer                                          Unlimited                  �        $40,000.00   12/14/2017
 17     2017 Noo·Owned Trailer                                          Unlimited                  �        $40,000.00   12/14/2018
 18     2017 Non-Owned Trailer                                          u,11.nited                 �        $40,000.00   12/14/2017
 19     2017 Non-Owned Trailer                                          Un1.rlited                 �        $40,000.00   12/14/2017
 20     2017 Noo·Owned Trailer                                          Unllmlted                  �        $40,000.00   12/14/2017
 21     2017 Hired          Auto                                        Un1.rlited                          S0.00        12/14/2017
 22     2017 Noo·Owned Auto                                             Unllmlted                  �        S0.00        12/14/2017




  • Compiled from information furnished without audit.
 1.E.B.S. • Vehicle Schedule History                             Pag& 1 of 1                                  Fr;day, Feb<ua,y23, 201812:13 PM
